Exhibit 10.1

 

     Medicaid HMO Contract

 

AHCA CONTRACT NO. FA522

AMENDMENT NO. 4

 

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE HMO, INC.,
D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the “Vendor”,
is hereby amended as follows:

 

1. Attachment I, section 10.1, General, paragraphs three, four and five are
hereby amended to now read:

 

The plan shall comply with all current Florida Medicaid handbooks as noticed in
the Florida Administrative Weekly (FAW) or incorporated by reference in rules
relating to the provision of services set forth in sections 10.4, Covered
Services, and 10.5, Optional Services, except where the provisions of the
contract alter the requirements set forth in the handbooks promulgated in the
Florida Administrative Code (FAC). In addition, the plan shall comply with the
limitations and exclusions in the Florida Medicaid handbooks unless otherwise
specified by this contract. In no instance may the limitations or exclusions
imposed by the plan be more stringent than those specified in the handbooks.
Pursuant to 42 CFR 438.210(a) the plan must furnish services up to the limits
specified by the Medicaid program. The plan may exceed these limits. However,
service limitations shall not be more restrictive than the Florida
fee-for-service program, pursuant to 42 CFR 438.210(a).

 

Upon implementation of the Medicaid Prepaid Mental Health Plan (PMHP) in each
Area the plan shall provide community mental health services and mental health
targeted case management services in accordance with section 10.11, Behavioral
Health Care, of this contract. The plan will be authorized to provide behavioral
health care services upon demonstrating the ability to comply with section
10.11, Behavioral Health Care of this contract and upon approval by the Agency
to provide behavioral health care services. Such authorization may not be
unreasonably withheld and may be granted prior to implementation of an Area
specific PMHP provided the health plan is otherwise considered to be in good
standing with the Agency. Sections entitled General Service Requirements,
Medicaid Service Requirements, Minimum Access and Network Standards, and Managed
Care Advisory Group in Attachment VII, entitled Applicable Prepaid Mental Health
Plan Programmatic and Administrative Requirements, attached hereto and made a
part of the contract, shall apply unless otherwise modified by a subsequent
amendment. All other general behavioral health service requirements herein shall
also apply. The provisions of Attachment VII shall apply except where they
conflict with the provisions of this contract, in which case the provisions of
the contract shall apply.

 

The plan may offer services to enrolled Medicaid enrollees in addition to those
covered services specified in sections 10.4, Covered Services, 10.8, Manner of
Service Provision, and 10.9, Quality and Benefit Enhancements. These services
must be specifically defined in regards to amount, duration and scope, and must
be approved in writing by the Agency prior to implementation. The plan is
encouraged to offer services identified in the section entitled Additional
Service Requirements in Attachment VII.

 

2. Attachment I, section 10.6, Expanded Services, the first paragraph, and items
a., b. and c. are hereby deleted in their entirety and replaced with the
following:

 

These services are defined as those offered by the plan and approved by the
Agency, which are in excess of the amount, duration and scope of those listed in
sections 10.4, Covered Services, and 10.5, Optional Services and may include but
are not limited to the following:

 

  a. Expanded behavioral health services are Respite Care Services, Prevention
Services in the Community, Parental Education Programs, Community-Based
Therapeutic Services For Adults, and any other new and innovative interventions
or services designed to benefit enrollees.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

60.3.12 Required Staff/Providers

 

The provider shall submit contracted and subcontracted staffing information by
position, name, and FTE for all direct service positions on a quarterly basis in
accordance with section 10.11.9 and the draft format in Table G, Required
Staff/Providers, attached hereto and made a part of the contract.

 

22. Attachment I, section 100.0, Glossary is hereby amended to include the
following:

 

The Florida Algorithm Project is a quality improvement initiative to help
translate the latest available knowledge about medications into daily practice
and promote optimal recovery.

 

23. This amendment shall begin on December 27, 2004, or the date on which the
amendment has been signed by both parties, whichever is later.

 

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

 

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

 

This amendment and all its attachments are hereby made a part of the Contract.

 

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

 

IN WITNESS WHEREOF, the parties hereto have caused this 59 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

 

WELLCARE HMO, INC., D/B/A STAYWELL HEALTH PLAN OF FLORIDA       STATE OF
FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY:  

/s/ Todd S. Farha

      SIGNED BY:   /s/ Alan Levine

NAME:

 

Todd S. Farha

     

NAME:

 

Alan Levine

TITLE:

 

President & CEO

     

TITLE:

 

Secretary

DATE:

 

2/25/05

     

DATE:

 

3/1/05

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

  d. Behavioral Health Overlay Services (Chapter 2, Section 7 of the Community
Behavioral Health Services Coverage and Limitations Handbook, 2004).

 

  e. Community Substance Abuse Services as described in the Community Behavioral
Health Services Coverage and Limitations Handbook, 2004, except as required by
section 10.8.8.1 of this contract.

 

The plan shall continue to provide Prescribed Drug Services in accordance with
section 10.8.12 of this contract and in accordance with section 409.912(39),
F.S.

 

The plan shall continue to provide outpatient medical services in accordance
with section 10.8.8.2 of this contract.

 

During the contract period in each AHCA Area where a clubhouse has not already
been established, the plan will work in conjunction with the Department of
Children and Families providers and local behavioral health providers to help
establish clubhouse services described in the Medicaid Community Behavioral
Health Services Coverage and Limitations Handbook.

 

Nothing in this contract shall be construed as preventing the plan from
substituting additional services supported by nationally recognized evidence
based clinical guidelines for those provided in the Handbooks described above,
or from using different or alternative services, based on nationally recognized
evidence based practices, methods, or approaches to assist individual enrollees,
provided that the net effect of this substitution and these alternatives is that
the overall benefits available to the enrollee are at least equivalent to those
described in the applicable Handbooks. Provision of substitution or alternate
services shall not supplant or relieve the plan from providing covered services
if needed.

 

In addition to the above requirements, the plan shall also adhere to the
requirements specified below.

 

  a. Community Treatment of Patients Discharged from State Mental Hospitals

 

The plan shall provide medically necessary behavioral health services to
enrollees who have been discharged from any state mental hospital. All enrollees
who have previously received services at the state mental hospital must receive
follow-up and care. The plan of care shall be aimed at encouraging the enrollees
to achieve a high quality of life while living in the community in the least
restrictive environment which is medically appropriate; and reducing the
likelihood that these enrollees shall be readmitted to a state mental hospital.
Beneficiaries who were enrolled in the plan prior to admission to the state
mental hospital must be followed by the plan during their stay until the 60th
day after disenrollment from the plan. A mental health targeted case manager
must attend and participate in discharge planning activities at the facility.
Targeted case managers are responsible for working with the former enrollee
prior to discharge from the state facility to assure that benefits are
reinstated as soon as possible and that a community behavioral health service is
received within 24 hours of discharge from the state facility. If the
beneficiary remains in the state facility more than 60 days after disenrollment
from the plan, the plan shall cooperate in transferring care and enrolling the
beneficiary with a Department of Children and Families funded case management
provider who will bear the responsibility of ongoing monthly follow-up care and
discharge planning until such time that the beneficiary is again eligible for
benefits and enrolled in managed care. The plan must develop a cooperative
agreement with the hospital to enable the plan to anticipate beneficiaries who
were plan enrollees prior to admission who will be soon discharged from the
institution. The cooperative agreement

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

must address arrangements for persons who are to be discharged but for whom
re-enrollment may not take effect immediately.

 

  b. Evaluation and Treatment Services for Enrolled Children

 

The plan shall provide the medically necessary evaluation and treatment services
for children referred by DCF, DJJ, and by the elementary, middle and secondary
schools.

 

The plan shall establish medically necessary children’s services in such a way
as to minimize disruption of services available to high-risk populations
currently served by DCF (e.g., children in delinquent programs, and other
in-reach initiatives in schools and housing projects). The plan shall promptly
evaluate, provide psychological testing to, and serve children (including
delinquent and dependent children) referred by the department in accordance with
medical necessity, and within the time limits specified in e. below.

 

The plan shall provide court-ordered evaluation and treatment required for
children who are enrollees pursuant to the specifications in the Medicaid
Community Mental Health Services Coverage and Limitations Handbook.

 

For any child receiving services through the plan, the plan must participate in
all DCF or school staffing that may result in the provision of services for
which the plan is responsible. The plan shall refer children to DCF when
residential treatment is medically necessary. The plan shall not be responsible
for providing any residential treatment for children enrolled in the plan.
Placement shall be coordinated with the appropriate DCF SAMH or DJJ district
program office.

 

The plan’s case management of children in the plan is to include involvement of
persons, schools, programs, networks and agencies that figure importantly in the
child’s life. The plan shall make determinations about care based on a
comprehensive evaluation, consultation from the above parties, as indicated, and
appropriate protocols for admission and retention. The Agency shall monitor
services for adequacy and conformity with agreements.

 

  c. Psychiatric Evaluations for Enrollees Applying for Nursing Home Admission

 

The plan shall, upon request from the Substance Abuse and Mental Health District
(SAMH) Offices, promptly arrange for and authorize psychiatric evaluations for
enrollees applying for admission to a nursing facility pursuant to OBRA 1987,
and who, on the basis of a screening conducted by CARES workers, are thought to
need mental health treatment. The examination shall be adequate to determine the
need for “specialized treatment” under the Act. State regulations have been
interpreted by the state to permit any of the mental health professionals listed
in section 394.455, F.S., to make the observations preparatory to the
evaluation, although a psychiatrist must sign such evaluations. The plan shall
not be responsible for annual resident reviews or for providing services as a
result of a Pre-admission Screening Assessment Annual Resident Review (PASSAR)
evaluation.

 

  d. The plan shall operate, as part of its crisis support/emergency services, a
24 hours a day, seven days a week, crisis emergency hot-line to be available to
all enrollees.

 

  e.

The plan shall adhere to the minimum staffing, availability, and access
standards described in the minimum access and staffing standards, of Attachment
VII except for the following provisions: For a rural county, the Agency may
waive the requirement, in writing, that at least one board

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

 

certified adult psychiatrist and at least one board certified child
psychiatrist, or one who meets all education and training criteria for board
certification, are available within thirty minutes average ground travel time
for urban areas and sixty minutes average ground travel time for rural areas of
all enrollees if a provider with this experience is not available.

 

  f. The plan shall ensure that it has providers that are qualified to serve
Medicaid beneficiaries and experienced in serving severely emotionally disturbed
children and severe and persistent mentally ill adults. Documentation shall be
contained in the providers’ credentialing file. The files must document the
education, experience, prior training and on-going service training for each
staff member or individual provider. For plans currently providing behavioral
health services in Areas 1 and 6, this requirement must be demonstrated by the
next routine recredentialing review scheduled by the plan in accordance with the
requirements of this contract or the plan’s accrediting body, but no later than
July 1, 2006.

 

  g. For all enrollees meeting the criteria for mental health targeted case
management as specified in the Mental Health Targeted Case Management Services
Coverage and Limitations Handbook, the plan shall adhere to the staffing ratio
of at least 1 FTE behavioral health care case manager per 20 children, and at
least 1 FTE behavioral care case manager per 40 adults. Direct service
behavioral health care providers shall not be counted as behavioral health care
case managers.

 

  h. Only a licensed psychiatrist shall be authorized to deny initial or
concurrent authorization of any request for mental health services. This review
by a psychiatrist shall be part of the utilization management process and not
part of the clinical review, which may be requested by a provider or enrollee
after a denial has been issued.

 

6. Attachment I, section 10.11.3, Care Coordination and Management (Behavioral
Health) is hereby amended to now read:

 

The plan shall be responsible for the coordination and management of behavioral
health care and continuity of care for all Medicaid enrollees through the
following minimum functions:

 

  a. Contacting each new enrollee to authorize the release of their clinical
records within 30 days of enrollment and for current enrollees within 5 days
after their first behavioral health service provision. The plan shall then
request the clinical records from the previous behavioral health care providers.

 

  b. Minimizing disruption to the enrollee as a result of any change in service
provider or behavioral health care case manager occurring as a result of this
contract. For current enrollees, upon implementation of this amendment, and for
new enrollees, thereafter, who have been receiving behavioral health care
services, the plan shall continue to authorize and pay valid claims for services
until the plan has reviewed the enrollee’s treatment plan and developed and
implemented an appropriate written transition plan. However, if the previous
treating provider is unable to allow the plan access to the enrollee’s clinical
record because the enrollee refuses to release the medical record, then the plan
shall be responsible for up to four sessions of individual or group therapy, or
one psychiatric medical session, or two one-hour Intensive Therapeutic On Site
or Home and Community Based Rehabilitative Sessions, or six days of Day
Treatment Services.

 

  c. Documenting in behavioral clinical records all enrollee emergency
behavioral encounters and appropriate follow-up and, where medical in nature, in
the primary care physician’s medical record.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

  d. Documenting all referral services in the enrollees’ behavioral clinical
records.

 

  e. Monitoring enrollees admitted to state mental health institutions as
follows: the plan shall participate in discharge planning and community
placement of enrollees who are being discharged within sixty days of losing
their plan enrollment due to state institutionalization. The Agency may sanction
the plan for any inappropriate over-utilization of state mental hospital
services for its enrollees.

 

  f. Coordinating hospital and institutional discharge planning for psychiatric
admissions and substance abuse detoxification that includes appropriate
post-discharge care. Plan enrollees who are admitted to an inpatient hospital or
crisis stabilization unit must receive appropriate services upon discharge from
the acute care facility. The plan shall work cooperatively with the CSUs to
transfer an enrollee to an inpatient hospital facility if needed to ensure
appropriate utilization of CSU beds. The plan shall have follow-up services
available to plan enrollees within 24 hours of discharge from an acute care
facility, provided the plan has been notified. Enrollees discharged from state
mental health facilities will be maintained on the medication that was
prescribed by the facility at discharge for at least 90 days unless the plan’s
prescribing psychiatrist, in consultation and agreement with the mental health
facility’s prescribing physician, determines that the medications are not
medically necessary or are potentially harmful to the enrollee.

 

  g. Providing appropriate referral of the enrollee for non-covered services to
the appropriate service setting, and requesting referral assistance, as needed,
from the Medicaid Field Office. The plan is encouraged to use the Florida
Supplement to the American Society of Addictions Medicine Patient Placement
Criteria for coordination and treatment of substance-related disorders with
substance abuse providers. Coordination of care with community-based substance
abuse agencies shall be included in protocols developed for continuity of care
practices for enrollees with dual diagnoses of mental illnesses and substance
abuse or dependency.

 

  h. Entering, prior to commencement of services, into agreements with the
community mental health center or centers in each county and agencies funded
pursuant to chapter 394, Part IV, F.S., that shall not be a part of the plan’s
provider network, regarding coordination of care and treatment of enrollees
jointly or sequentially served. A listing of these agencies is available at the
Medicaid Office. Model agreements concerning this requirement shall be approved
by the Agency. This requirement shall not apply if the health plan has made good
faith efforts and no agreement is reached.

 

  i. Providing court ordered mental health evaluations for its enrollees. The
plan shall also provide expert mental health testimony for its enrollees.

 

  j. Providing appropriate screening, assessment, crisis intervention and
support for enrollees who are in the care and custody of the state pursuant to
the specifications indicated in the Medicaid Community Mental Health Services
Coverage and Limitations Handbook.

 

  k. Requesting current behavioral health provider information from all new
enrollees upon enrollment. The plan shall solicit these current providers to
enroll in the plan’s provider network. The plan may request in writing that the
Agency grant an exemption for the plan from soliciting a specific provider on a
case-by-case basis.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

  l. To the maximum extent possible, contract for the provision of mental health
services with Florida’s community mental health centers designated by the Agency
and the Department of Children and Families.

 

  m. Providing, upon an Assisted Living Facility’s (ALF) request, the plan’s
procedures for the ALF to follow should an emergent condition arise with one of
its enrollees that reside in an ALF, as specified in section 409.912, F.S.

 

  n. The plan shall participate in each DCF district’s SAMH planning process
pursuant to section 394.75, F.S.

 

  o. The plan shall submit a quarterly drug report to the Agency pursuant to
section 60.3.9, Behavioral Health Reporting Requirements. For classes of drugs,
specified as behavioral health related, the report shall detail the prescribed
drugs the plan’s enrollees have received. The report will at a minimum include
the enrollee’s Medicaid identification number, national drug code (NDC),
therapeutic class code, quantity of drug dispensed, date of service, the HMO ID
number, prescription number, prescribing provider’s DEA and Professional License
numbers, and pharmacy provider’s NAPB number. The plan shall use this report to
assist in the management of the enrollee’s mental health treatment, coordination
with enrollee’s primary care physicians, integration of treatment with other
providers, and for outreach purposes. Table L, Behavioral Health Related
Therapeutic Class Codes, in alphabetical order by description, is attached
hereto and made a part of the contract.

 

  p. The plan shall design and implement a drug utilization review (“DUR”)
program. When the plan’s pharmacy utilization indicates that a plan enrollee is
receiving an anti-psychotic medication (including atypicals) from a primary care
physician or prescribing non-psychiatrist physician, the plan or contracting
provider shall request a consultation with the primary care physician or
prescribing non-psychiatrist physician. When the plan’s pharmacy utilization
indicates that a plan enrollee being treated by a behavioral health network
provider is receiving medications for certain physical conditions (such as
hypertension, diabetes, neurological disorders, cardiac problems, or any other
serious medical condition) a consultation with the primary care provider or
prescribing physician shall be attempted to discuss coordination of care and
concerns related to drug interactions. The plan will ensure coordination with
the primary care provider or prescribing physician with regards to drug
utilization and potential contraindications.

 

7. Attachment I, section 10.11.3.1, Discharge Planning is hereby included as
follows:

 

Discharge planning shall mean the evaluation of an enrollee’s medical care
needs, including mental health or substance abuse service needs, or both, in
order to arrange for appropriate care after discharge from one level of care to
another level of care.

 

The plan shall:

 

  a. Monitor that the discharge plan from any behavioral health inpatient
admission incorporates the enrollee’s needs for continuity in existing
behavioral health therapeutic relationships.

 

  b. Ensure that enrollees’ family members, their guardians, outpatient
individual practitioners, and other identified supports are given the
opportunity to participate in enrollee treatment to the maximum extent
practicable, including behavioral health treatment team meetings, developing the
discharge plan, when appropriate, and for adult enrollees, only when the
enrollee has consented to their involvement.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

  c. Designate staff members who will be responsible for identifying enrollees
who remain in the hospital for non-clinical reasons (i.e. absence of appropriate
treatment setting availability, high demand or risk enrollees, and enrollees
with multiple agency involvement).

 

  d. Develop a plan and design a mechanism which shall monitor and ensure that
clinically indicated behavioral health services are offered and available to
enrollees within twenty-four hours of discharge from an inpatient setting.

 

  e. Ensure and monitor that medication management by a behavioral health
program clinician, who is duly qualified and licensed to provide medication
management will be available to enrollees requiring medication monitoring within
twenty-four hours of discharge from a behavioral health program inpatient
setting.

 

  f. Require that behavioral health network providers, upon admission of an
enrollee:

 

  •   Assign a case manager or other appropriate staff;

 

  •   Develop in collaboration with the enrollee, an individualized discharge
plan for the next service or program or discharge anticipating the enrollee’s
movement along a continuum of services;

 

  •   Make best efforts to ensure a smooth transition to the next service or to
the community;

 

  •   Document all significant efforts related to these activities, including
the enrollee’s active participation in discharge planning.

 

8. Attachment I, section 10.11.3.2, Transition Plan is hereby included as
follows:

 

A transition plan is defined as a detailed description of the process of
transferring enrollees from current fee for service providers or MediPass to the
plan behavioral health service provider network to ensure optimal continuity of
care. The plan must include, but not be limited to, a timeline for transferring
enrollees, description of provider file transfers, scheduling of appointments,
proposed prescription drug protocols, and payment to existing providers during
the transition period.

 

The plan will be required to minimize the disruption of treatment by an
enrollee’s current behavioral health treatment provider by providing for
enrollee use of out-of-plan services. For enrollees who have been receiving
behavioral health treatment for at least six months from a participating or
non-participating provider, the plan will continue to authorize and pay valid
claims until the plan has reviewed the enrollee’s treatment plan and developed
and implemented an appropriate written transition plan.

 

During the first three months of the initiation of behavioral health care under
this contract, requests for behavioral health care shall not be denied under the
following conditions:

 

  a. The enrollee is a community behavioral health center patient and the center
has discussed the enrollee’s care with the plan.

 

  b. If following contact with the plan, there is no provider readily available
and the enrollee’s condition would not permit a delay in treatment.

 

However, if the previous treating provider is unable to allow the plan access to
the enrollee’s clinical record because the enrollee refuses to release the
record, then the plan would only be responsible to reimburse the out-of-plan
provider for four sessions of outpatient behavioral health counseling or

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

therapy, or one outpatient psychiatric physician session, or two sessions of
community-based wrap around services, or six sessions of comprehensive community
support services.

 

Any disputes related to coverage of services necessary for transitioning
enrollees from their current behavioral health treatment provider to a plan
provider shall follow the process set forth in section 20.11 of this contract,
entitled Grievance System Requirements.

 

The plan shall reimburse non-contract providers for authorized out-of-plan
non-emergency services, provided such claims are submitted within twelve months
of the date of service. The plan must process such claims within the time period
specified in section 641.3155, F.S.

 

9. Attachment I, section 10.11.5, Functional Assessments (Behavioral Health) is
hereby amended to now read:

 

The plan shall ensure its providers administer functional assessments using the
Functional Assessment Rating Scales (FARS) for persons over age 18 and Child
Functional Rating Scale (CFARS) for persons age 18 and under. The plan shall
ensure the provider administers and maintains the FARS and CFARS for enrollees
of behavioral health care services and upon termination of providing such
services. The FARS and CFARS shall be administered according to the FARS and
CFARS manual. The results of these assessments must be maintained in each
enrollee’s file, including a chart trending the results of the assessments.
Additionally, the plan must evaluate these data and report outcome measures and
trends to the Agency on an annual basis by August 15.

 

10. Attachment I, section 10.11.7, Outreach Requirements (Behavioral Health) is
hereby amended to now read:

 

At a minimum, the plan shall have an outreach plan that is designed to encourage
enrollees to seek behavioral health care assistance with the plan when
assistance is perceived to be needed. In addition, the outreach plan shall
provide for the following:

 

  a. Outreach communications that are written at the fourth grade reading level.

 

  b. Outreach communications that are written in a language spoken by the
enrollee.

 

  c. The plan shall develop and implement a program designed to assist primary
care providers in the identification and management, including referral and
other resources to aid in the treatment of individuals with severe and
persistent mental illnesses, children with severe and emotional disturbances,
and individuals with clinical depression.

 

  d. The plan shall also develop and implement a program to identify and manage
enrollees who are homeless.

 

11. Attachment I, section 10.11.8, Quality Improvement Requirements (Behavioral
Health) is hereby amended to now read:

 

The plan’s quality improvement program shall include a behavioral health
component in order to monitor and assure that behavioral health services
provided are sufficient in quantity, of acceptable quality, and meet the needs
of the enrolled population. Specifically, treatment plans must identify
reasonable and appropriate objectives, planned services that are appropriate to
meet the identified objective, and retrospective reviews that must confirm that
the care provided and its outcomes were consistent with approved treatment plans
and appropriate for the enrollees’ needs.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

As specified in section 20.12, the plan shall have two quality of care projects
related to behavioral health.

 

In determining if behavioral health care is acceptable under current standards,
the plan shall perform the following:

 

  a. A quarterly review of a random selection of 10 percent or 50 enrollee
records, whichever is fewer, of enrollees who have received behavioral health
care services during the previous quarter.

 

  b. Review elements for these reviews shall include management of specific
diagnoses, appropriateness and timeliness of care, comprehensiveness of and
compliance with the plan of care, and evidence of special screening for
high-risk individuals or conditions.

 

In Areas in which there is not an established local advisory group, the plan
shall be responsible for development of local advisory group meetings within 60
days of being responsible for the provision of behavioral health services in
each Area. Should there be more than one plan in an Area authorized to provide
behavioral health services, the plans shall work together in establishing an
Area local advisory group. Composition of local advisory groups shall follow
Attachment VII. The plan shall send representation to the local advisory groups
that convene quarterly and report to the Agency on behavioral health advocacy
and programmatic concerns. These groups shall provide technical and policy
advice to the Agency regarding prepaid behavioral health care.

 

12. Attachment I, section 10.11.9, Administrative Staff Requirements (Behavioral
Health) is hereby amended to now read:

 

The plan must identify a plan staff person with oversight responsibility for the
behavioral health services required in this section and to act as liaison to the
Agency.

 

The plan’s medical director shall appoint a board certified or board eligible
psychiatrist to oversee the proper provision of covered behavioral health
services to enrollees. This appointment may be to a subcontractor of the plan.

 

The appointed licensed psychiatrist shall be the sole individual authorized to
deny initial or concurrent authorization of any request for mental health
services. This review by a psychiatrist shall be part of the utilization
management process and not part of the clinical review, which may be requested
by a provider or enrollee after a denial has been issued.

 

The Agency shall review and approve the plan’s staff and subcontracted
behavioral health care providers in order to determine the plan’s compliance
with the requirements of section 20.5, Licensure of Staff, of this contract,
prior to the plan’s expansion.

 

13. Attachment I, section 10.11.12, Monitoring (Behavioral Health), the second
paragraph is hereby amended to now read:

 

The Agency shall conduct an annual behavioral health clinical audit of the plan
as needed as determined by the Agency, but at least once a year. This requires
management data be identified and collected for use by medical audit personnel.
Data collected must include information on the use of behavioral health services
and reasons for enrollment and termination.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

14. Attachment I, section 20.2, Minimum Standards, item h. is hereby amended to
now read:

 

  h. At least one pediatrician or one county health department, a federally
qualified health center or a rural health clinic within 30 minutes of average
ground travel time, where not inconsistent with other thresholds of the
contract, providing care or coverage on a 24 hours a day, 7 days a week basis.
The Agency may waive this requirement in writing for rural areas and where there
are no pediatricians, county health departments, federally qualified health
centers, or rural health clinics within typical travel time.

 

15. Attachment I, section 20.12, Quality Improvement, is hereby amended as
follows:

 

  •   Item e., the first paragraph is hereby amended to now read:

 

At least four Agency-approved quality-of-care projects must be performed by the
plan. Each study/project must include a statistically significant sample of
Medicaid lives. One of the four projects must be a (QAPI) Project on Language
and Culture: Clinical Health Care Disparities or Culturally and Linguistically
Appropriate Services, initiated by January 31, 2005. If the plan provides
behavioral health care services, two additional Agency-approved quality-of-care
projects must be performed. Planning for these projects must begin within 60
days of behavioral health implementation and must be specific to behavioral
health care services. Quality of care projects may be Area specific or statewide
based on the best judgment of the health plan and approved by the Agency. The
plan shall provide notification to the Agency prior to implementation. The
notification shall include the general description, justification, and
methodology for each project and document the potential for meaningful
improvement. The plan shall report quarterly to the Agency within 30 days of the
reporting quarter. The report shall include the current status of the project,
including but not limited to goals, anticipated outcomes, and ongoing
interventions. The results shall be reported no less than annually. Each project
shall have been through the plan’s quality process, including reporting and
assessments by the quality committee and reporting to the board of directors.

 

  •   Item g., subsection 6 is hereby included as follows:

 

  6. Implementation of Outcome and Evidence-Based Systems of Care specific to
behavioral health care services will be assessed annually and provide the plan
the opportunity to score up to fifteen bonus points in the Plan Service
Performance table which is used to measure plan performance on a weighted basis.

 

  (a) Implementation of the Florida medication algorithm program in its daily
practices to provide evidence based treatment and promote optimal recovery for
people with serious and persistent mental illness (one or more severe mental
illnesses). [5 points]

 

  (b) Implementation of nationally recognized evidence-based practices for
persons diagnosed with Schizophrenia. [5 points]

 

  (c) Implementation of nationally recognized evidence-based practices for
persons diagnosed with other serious and persistent mental illnesses. [5 points]

 

16. Attachment I, section 30.6.1, Behavioral Health Enrollment is hereby amended
to now read:

 

If a plan assigns enrollees to specific behavioral health care providers, the
plan shall assign enrollees to the plan’s direct service behavioral health care
providers based on enrollee choice. For enrollees who have not made a choice of
behavioral health care provider, if the plan makes assignments, the plan shall
make assignments based on factors, such as qualified providers, history of
treating providers, and relative proximity of the enrollee’s residence to the
behavioral heath care provider’s location.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

Upon new enrollment or re-enrollment of an enrollee, in addition to the
requirements of section 30.7, Member Notification, the plan shall provide the
following information to the plan enrollee:

 

  a. Procedures for obtaining required behavioral health services, including any
additional plan phone numbers to be used for obtaining services;

 

  b. List of plan’s behavioral health service centers (including city and
county);

 

  c. Member Handbook that shall include the following:

 

  1. A notice that clearly states that the enrollee may select an alternative
behavioral health care coordinator or direct service behavioral health care
provider within the plan, if one is available;

 

  2. Description of behavioral health services provided, including limitations,
exclusions and out-of-plan use;

 

  3. Description of emergency behavioral health services and procedures both in
and out of the plan’s service area;

 

  4. Information to assist the enrollee in assessing a potential behavioral
health problem.

 

If an enrollee makes a request for services to the plan, the plan shall provide
the enrollee with the name (or names) of qualified behavioral health providers,
and if requested, assist the enrollee with making an appointment with the
provider that is within the required access times indicated in this section.

 

17. Attachment I, section 30.11.2, Involuntary Disenrollments is hereby amended
as follows:

 

  •   The word “member” is hereby deleted and replaced with “enrollee”.

 

  •   Item e., and subsection 2 are hereby amended to now read:

 

  e. The plan may submit an involuntary disenrollment request to the Agency plan
analyst after providing to the enrollee at least one verbal and at least one
written warning of the full implications of his/her failure of actions:

 

  2. For an enrollee whose behavior is disruptive, unruly, abusive or
uncooperative to the extent that his or her membership in the plan seriously
impairs the organization’s ability to furnish services to either the member or
other enrollees. This does not apply to individuals with mental health diagnoses
if the behavior is attributable to the mental illness.

 

  •   Item g. is hereby amended to now read:

 

  g. The following are unacceptable reasons for the plan, on its own initiative,
to request disenrollment of an enrollee: pre-existing medical condition; mental
health diagnosis; changes in health status; volume of utilization, and
periodically missed appointments.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

18. Attachment I, section 60.2, HMO Reporting Requirements, is hereby amended as
follows:

 

  •   First paragraph, the first sentence is hereby amended to now read:

 

The plan is responsible for complying with all the reporting requirements
established by the Agency in sections 60.2 and 60.3.

 

  •   Table 1, Summary of Reporting Requirements for Medicaid Contracted Health
Maintenance Organizations, is hereby amended to delete the following reports:

 

  •   Behavioral Health Quarterly Report

 

  •   FARS/CFARS

 

  •   Behavioral Health: Annual Expenditure Report

 

19. Attachment I, section 60.2.13, Minority Business Enterprise Contract
Reporting, the second paragraph is hereby amended to include the following:

 

This requirement can be waived by the agency if the plan demonstrates that it is
either at least 51 percent minority owned, at least 51 percent of its board of
directors are a minority, at least 51 percent of its officers are a minority, or
if the plan is not for profit corporation and at least 51 percent of the
population it serves belong to a minority.

 

20. Attachment I, sections 60.3 through 60.3.6 are hereby deleted and replaced
as follows:

 

60.3 Behavioral Health Reporting Requirements

 

In all AHCA Areas where the plan is capitated for and provides behavioral health
care services, the Agency requires additional reporting in accordance with 60.3,
Table A, Behavioral Health Reporting Requirements.

 

Failure of the plan to submit required reports accurately and within the time
frames specified may result in penalties in accordance with Section 70.17,
Sanctions of this contract.

 

60.3.1 Consumer Satisfaction Survey Summary

 

In Areas 1 and 6 and upon implementation of behavioral health in other Areas,
the plan shall conduct a consumer satisfaction survey in both English and
Spanish semi-annually. The plan shall report the consumer satisfaction survey
summary to the Agency semi-annually in accordance with Table B, Consumer
Satisfaction Survey Summary, attached hereto and made a part of the contract.
The sampling for the survey shall be a statistically significant sample of each
category represented for members having received behavioral health services
during the period reflected in the report.

 

60.3.2 Stakeholders Satisfaction Survey Summary

 

The provider shall submit to the agency semi-annually a report that summarizes
the results of a Satisfaction Survey conducted of relevant stakeholders affected
by the plan. At a minimum the stakeholders surveyed shall include the Department
of Children and Families Protective Service Counselors and Family Services
Counselors, community based care program staff (if applicable to the district),
identified consumer advocacy groups, foster parents of recipients enrolled in
the plan, parents or guardians of children experiencing serious emotional
disturbances, and out-of-plan providers. The

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

provider must submit the survey form to the agency for approval prior to
implementation in accordance with Table C, Stakeholders Satisfaction Survey
Summary, attached hereto and made a part of the contract.

 

The Survey Summary shall include the following information:

 

  •   Types of stakeholders surveyed;

 

  •   Number of surveys distributed to each group;

 

  •   Number of surveys completed in each group;

 

  •   Method used;

 

  •   Summary of responses;

 

  •   Significant findings or results that will be addressed.

 

60.3.3 Appeals Reporting

 

In Areas 1 and 6 and upon implementation of behavioral health in other Areas,
the plan shall include in its quarterly appeals reports, a sub-listing of all
current behavioral health related appeals and the status of such appeals to the
Agency as required in section 60.2, HMO Reporting Requirements, of this contract
in accordance with the draft format in Table D, Appeals, Summary, and Details,
attached hereto and made a part of the contract.

 

60.3.4 Quality Improvement Reporting

 

In Areas 1 and 6 and upon implementation of behavioral health in other Areas,
the plan shall submit to the plan analyst, on a quarterly basis, a summary of
the plan’s behavioral health quality improvement activities and findings for
that quarter, as well as a summary of the status of any unresolved prior quarter
behavioral health care services issues. In addition, the plan shall include
behavioral health quality improvement activities and reporting as part of the
plan’s general assurance activities as required in Section 20.12, Quality
Improvement, of this contract.

 

60.3.5 Crisis Stabilization Unit (CSU) Reporting

 

The provider shall submit quarterly reports to the Agency in a format prescribed
by the Agency, which reflect an accurate count of CSU days for all members in
accordance with the draft format in Table F, Crisis Stabilization Unit (CSU)
Data, attached hereto and made a part of the contract. Any care provided in an
inpatient facility must be reported pursuant to section 60.2.6. The requirement
in section 60.3.5 is strictly for CSU days.

 

60.3.6 Critical Incident Reporting

 

For providers under contract with the Department of Children and Families, the
State of Florida operating procedures for incident reporting and client risk
protection (CF Operating Procedure No. 215-6, November 1, 1998) establishes
departmental procedures and guidelines for reporting information related to the
incidents specified in this section.

 

The reporting requirements in this section do not replace the abuse, neglect and
exploitation reporting system established by the state. Allegations of abuse,
neglect or exploitation must always be reported immediately to the Florida Abuse
Hotline and appropriate district human rights advocacy committee as required by
law. Additionally, the plan must report to the Agency in accordance with the
draft format in Table H, Critical Incidents Summary, and Table H-1, Critical
Incident Individual, both attached hereto and made a part of the contract.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

The following definitions of reportable incidents apply specifically to the
provider, providers, and any subcontractors providing services to recipients
under the plan.

 

  A. The provider must report immediately to the Agency, in accordance with the
draft format in Table H-1, Critical Incident Individual, the following events if
such occur:

 

  1. Death of a recipient due to one of the following:

 

  •   Suicide;

 

  •   Homicide;

 

  •   Abuse or neglect; or

 

  •   An accident or other incident that occurs while the recipient is in a
facility operated or contracted by the plan or in an acute care facility.

 

  2. Recipient Injury or Illness – A medical condition of a recipient that
requires medical treatment by a licensed health care professional and which was
sustained or allegedly sustained due to an accident, act of abuse, neglect or
other incident occurring while the recipient is in a facility operated or
contracted by the department or while the recipient is in an acute care
facility.

 

  3. Sexual Battery – An allegation of sexual battery by a recipient on a
recipient, employee on a recipient, or a recipient on an employee as determined
by medical evidence or law enforcement involvement.

 

  B. Additionally, the provider shall immediately report to the Agency, in
accordance with the draft format in Table H-1, Critical Incident Individual, if
one of the following events occurs:

 

  1. Medication errors in an acute care setting; and

 

  2. Medication errors involving children in residential treatment, Specialized
Therapeutic Foster Care, or children in the care or custody of the department.

 

  C. The provider must report monthly to the Agency, in accordance with the
draft format in Table H, Critical Incidents Summary, a summary of all critical
incidents including the following if such occurs:

 

  •   Recipient Suicide Attempt – An act which clearly reflects the physical
attempt by a recipient to cause his or her own death which results in bodily
injury requiring medical treatment by a licensed health care professional.

 

21. Attachment I, sections 60.3.7 through 60.3.12 are hereby included as
follows:

 

60.3.7 Behavioral Health Care Expenditure Report

 

By April 1 of each year, plans with members in Areas 1 and 6 and upon
implementation of behavioral health in other Areas shall provide a breakdown of
expenditures related to the provision of behavioral health care, using the
spreadsheet template provided by the agency. Pursuant to Section 409.912, F.S.,
80 percent of the capitation paid to the plan shall be expended for the
provision of behavioral health care services. In the event the plan expends less
than 80 percent of the capitation, the difference shall be returned to the
agency no later than May 1 of each year.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

For reporting purposes in accordance with this section, ‘behavioral health
services’ are defined as those services that the Plan is required to provide as
listed in the Community Mental Health Services Coverage and Limitations handbook
and the Mental Health Targeted Case Management Coverage and Limitations
handbook.

 

For reporting purposes in accordance with this section ‘expended’ means the
total amount, in dollars, paid directly or indirectly to behavioral health
providers solely for the provision of behavioral health services defined above,
not including administrative expenses or overhead of the plan in accordance with
Table A, Behavioral Health Reporting Requirements. Should the report indicate
capitation payment is to be returned to the Agency, a check for that amount
shall accompany the report.

 

60.3.8 Details of Service Utilization

 

The provider shall report service utilization data on a quarterly basis, by
eligibility group, for all services provided directly by the plan. The draft
format for the report is specified in accordance with Table E, Details of
Service Utilization, attached hereto and made a part of the contract. This
report shall be submitted in a spreadsheet format pursuant to the instructions
to be followed by the Agency:

 

60.3.9 Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt)

 

The plan shall submit quarterly encounter data pursuant to section 10.11.3, item
o. and Table K, Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt),
attached hereto and made a part of the contract. Table L, Behavioral Health
Related Therapeutic Class Codes, is a reference table to be used when completing
Table K, Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt).

 

60.3.10 Allocation of Enrollees Report

 

The provider shall submit a quarterly report that details the total number of
recipients, by eligibility category and separated by age group, assigned to each
mental health care provider in accordance with section 10.11.1, and Table I,
Allocation of Enrollees, attached hereto and made a part of the contract.

 

This report shall include the following data:

 

  •   Total number of recipients, by age group, in each Medicaid eligibility
category assigned to each provider (age groups are children under age 21, and
adults age 21 and older);

 

  •   Total number of recipients, by age group, assigned to each provider;

 

  •   Percentage of total recipients in the plan assigned to each provider;

 

  •   Total number of recipients by age group enrolled in the plan.

 

60.3.11 Targeted Case Management Caseload

 

The provider shall submit a report as requested, that details the status of
targeted case management caseloads in accordance with section 10.11.1, item g.
and Table J, Targeted Case Management Caseload, attached hereto and made a part
of the contract. This report shall include the following information:

 

  •   Number of FTEs providing targeted case management services at each
provider;

 

  •   Number of recipients receiving targeted case management services at each
provider during the quarter;

 

  •   Average caseload size for each FTE at each provider;

 

  •   Numbers will be separated by type of case management, i.e., children,
adult, and intensive team case management.

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

60.3.12 Required Staff/Providers

 

The provider shall submit contracted and subcontracted staffing information by
position, name, and FTE for all direct service positions on a quarterly basis in
accordance with section 10.11.9 and the draft format in Table G, Required
Staff/Providers, attached hereto and made a part of the contract.

 

22. Attachment I, section 100.0, Glossary is hereby amended to include the
following:

 

The Florida Algorithm Project is a quality improvement initiative to help
translate the latest available knowledge about medications into daily practice
and promote optimal recovery.

 

23. This amendment shall begin on December 27, 2004, or the date on which the
amendment has been signed by both parties, whichever is later.

 

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

 

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

 

This amendment and all its attachments are hereby made a part of the Contract.

 

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

 

IN WITNESS WHEREOF, the parties hereto have caused this 59 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

 

HEALTHEASE OF FLORIDA, INC.       STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION SIGNED BY:  

/s/ Todd S. Farha

      SIGNED BY:  

/s/ Alan Levine

NAME:

 

Todd S. Farha

     

NAME:

 

Alan Levine

TITLE:

 

President & CEO

     

TITLE:

 

Secretary

DATE:

 

2/25/05

     

DATE:

 

3/1/05

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

     Medicaid HMO Contract

 

List of attachments/tables included as part of this Amendment:

 

Specify

Type

--------------------------------------------------------------------------------

  

Number

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

Attachment    VII   Applicable Prepaid Mental Health Plan Programmatic and
Administrative Requirements (27 Pages) Table    A   Behavioral Health Reporting
Requirements (2 Pages) Table    B   Consumer Satisfaction Survey Summary (1
Page) Table    C   Stakeholders Satisfaction Survey Summary (1 Page) Table    D
  Appeals, Summary, and Details (1 Page) Table    E   Details of Service
Utilization (Encounter Data Report) (1 Page) Table    F   Crisis Stabilization
Unit (CSU) Data (1 Page) Table    G   Required Staff/Providers (1 Page) Table   
H   Critical Incidents Summary (1 Page) Table    H-1   Critical Incident
Individual (1 Page) Table    I   Allocation of Enrollees (1 Page) Table    J  
Targeted Case Management Caseload (1 Page) Table    K   Behavioral Health
Pharmacy Encounter Data (B***YYQ*.txt) (1 Page) Table    L   Behavioral Health
Related Therapeutic Class Codes (1 Page)

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

 

TABLE A

 

BEHAVIORAL HEALTH REPORTING REQUIREMENTS

 

Report

--------------------------------------------------------------------------------

 

Specific Data Elements

--------------------------------------------------------------------------------

 

Format

--------------------------------------------------------------------------------

 

Frequency Requirements

--------------------------------------------------------------------------------

 

Submit to:

--------------------------------------------------------------------------------

Consumer Satisfaction Survey Summary   See section 60.3.1 and Table B   Hardcopy
  Semi-annually, due 60 days after the end of the six months being reported.
Also requires submission of copy of survey tool used.   AHCA Contract Manager &
designee Stakeholders Satisfaction Survey Summary   See section 60.3.2 and Table
C   Hardcopy   Semi-annually, due 60 days after the end of the six months being
reported. Also requires submission of copy of survey tool used   AHCA Contract
Manager & designee Appeals, Summary & Details   See section 60.3.3 and Table D  
Electronic template provided by the Agency   Quarterly - Due 45 days after the
end of the quarter being reported - Contains data for entire quarter   AHCA
Contract Manager & designee Details of Service Utilization   See section 60.3.8
and Table E   Spreadsheet format   Quarterly – Due 45 days after the end of the
quarter being reported – Contains data for the entire quarter   AHCA Contract
Manager & designee Crisis Stabilization Unit (CSU) Data   See section 60.3.5 and
Table F   Electronic template provided by the Agency   Quarterly – Due 45 days
after the end of the quarter being reported – Contains data for the entire
quarter.   AHCA Contract Manager & designee Required Staff/Providers   See
section 60.3.12 and Table G   Electronic template provided by the Agency  
Quarterly – Due 45 days after the end of the quarter being reported – Contains
data for the entire quarter   AHCA Contract Manager & designee Critical Incident
Summary   See section 60.3.6 and Table H   Electronic template provided by the
Agency   Monthly –Due on the 15th of the month- Contains previous calendar
month’s data   AHCA Contract Manager & designee Critical Incidents Individual  
See section 60.3.6 and Table H-1   Electronic template provided by the Agency  
Immediately upon occurrence   AHCA Contract Manager & designee

 



--------------------------------------------------------------------------------

Allocation of Enrollees   See section 60.3.10 and Table I   Electronic template
provided by the Agency   Quarterly - Due 45 days after the end of the quarter
being reported - Contains data for entire quarter   AHCA Contract Manager &
designee Targeted Case Management Caseload   See section 60.3.11 and Table J  
Electronic template provided by the Agency   As requested   AHCA Contract
Manager & designee Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt)  
See section 60.3.9 and Table K   Fixed record length text file   Quarterly – Due
45 days after the end of the quarter being reported   AHCA Contract Manager &
designee Behavioral Health Related Therapeutic Class Codes   Table L is a
reference table for use in completion of Table K. (See Section 10.11.3, item o.)
  Not Applicable   Table to be used for reference to complete Table K.    
FARS/CFARS   See section 10.11.5; Area 1 and Area 6 and upon implementation of
behavioral health in other Areas   As required by section 10.11.5   Annually,
due no later than August 15.   AHCA Contract Manager & designee Behavioral
Health: Annual Expenditure Report   See section 60.3.7; Area 1 and Area 6 and
upon implementation of behavioral health in other Areas   Electronic mail or
diskette submission of completed agency- supplied template   Annually, due no
later than April 1.   AHCA Contract Manager & designee

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE B

Consumer Satisfaction Survey Summary

 

Number of surveys distributed

Number of surveys completed

Method used

 

Number of Responses for each item on the survey

 

Item numbers

--------------------------------------------------------------------------------

   Agree


--------------------------------------------------------------------------------

   Disagree


--------------------------------------------------------------------------------

   No response


--------------------------------------------------------------------------------

  1

              

  2

              

  3

              

  4

              

  5

              

  6

              

  7

              

  8

              

  9

              

10

              

 

Significant findings or results that will be addressed:                      

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE C

Stakeholders Satisfaction Survey Summary

 

Types of
Stakeholders
surveyed

--------------------------------------------------------------------------------

   DCF
Counselors


--------------------------------------------------------------------------------

   Community
Based Care
Providers


--------------------------------------------------------------------------------

   Foster
Parents


--------------------------------------------------------------------------------

   Consumer
Advocacy
Groups


--------------------------------------------------------------------------------

   Parents of
SED
Children


--------------------------------------------------------------------------------

   Out-of-Plan
Providers
(specify)


--------------------------------------------------------------------------------

   Others


--------------------------------------------------------------------------------

Number of Surveys Distributed

                                  

Number of surveys completed in each type

                                  

Method used for distribution

                                  

 

Summary of Responses: Significant findings or results that will be addressed:

 



--------------------------------------------------------------------------------

TABLE D

Appeals, Summary and Details

 

Type of Appeal

--------------------------------------------------------------------------------

   Number
received


--------------------------------------------------------------------------------

Access to Care

    

Clinical Care (provider)

    

Clinical Care (service)

    

Service provision (quality)

    

Service provision (quantity)

    

Service provision (timeliness)

    

Claims

    

Benefit plan

    

Total

    

 

Narrative for each appeal includes:

 

Enrollee Medicaid ID#

Name of assigned provider

Date appeal was filed

Date appeal was received

Description of appeal, including source and circumstance

Description of actions taken and the actual resolution

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE E

Details of Service Utilization

(Encounter Data Report)

 

Enrollee
Medicaid ID #

--------------------------------------------------------------------------------

   Enrollee
Age


--------------------------------------------------------------------------------

   Enrollee Medicaid
Eligibility Group


--------------------------------------------------------------------------------

   Service
Code


--------------------------------------------------------------------------------

   Number of
Units


--------------------------------------------------------------------------------

   Diagnosis
Code


--------------------------------------------------------------------------------

   Pay-to
Provider Name


--------------------------------------------------------------------------------

                                                                                
                                              

 

Services that must be reported are as follows:

 

Inpatient Acute Care

Crisis Acute Care

Emergency Room Services

Crisis Intervention Services

Court Ordered evaluations

Medical Psychiatric Services

Adult Targeted Case Management

Children’s Targeted Case Management

Intensive Team Case Management

Functional Assessments (CFARS, etc.)

Evaluation and Testing services

Counseling and Therapy services

Rehabilitative Services

Intensive Therapeutic services for children

Home and community-based services for children

Day Treatment services

Community Treatment for State Hospital Discharges

Community Treatment services for Forensic enrollees

Psychiatric Evaluations for enrollees applying for nursing home admission

Opportunities for Recovery and Reintegration services

Services for Medically complex enrollees

Additional services identified as covered by the plan must be specified and
reported.

 



--------------------------------------------------------------------------------

TABLE F

Crisis Stabilization Unit (CSU) Data

 

Enrollee
Medicaid ID#

--------------------------------------------------------------------------------

  

# Units
Authorized

--------------------------------------------------------------------------------

  

# Units
Provided

--------------------------------------------------------------------------------

  

Provider’s Name

--------------------------------------------------------------------------------

  

Type of Facility

--------------------------------------------------------------------------------

                                                                                
                                                                        

 

Explanation for discrepancies between the number of units authorized and
provided:      

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE G

Required Staff/Providers

 

          Number of FTEs in Specialty Areas


--------------------------------------------------------------------------------

                                                           

Positions

--------------------------------------------------------------------------------

   Total #
FTEs


--------------------------------------------------------------------------------

   Adoption


--------------------------------------------------------------------------------

   Child
Protect


--------------------------------------------------------------------------------

   Dual
Dx. -
MI/SA


--------------------------------------------------------------------------------

   Dual
Dx. -
MI/DD


--------------------------------------------------------------------------------

   Dev.
Disabili
ty


--------------------------------------------------------------------------------

   Bx.
Mgmt/
Altern.
Therapy


--------------------------------------------------------------------------------

   Separ.
&
Loss


--------------------------------------------------------------------------------

   Sexual
abuse –
child


--------------------------------------------------------------------------------

   Sexual
abuse
- adult


--------------------------------------------------------------------------------

   Phys
abuse –
child


--------------------------------------------------------------------------------

   Phys
abuse -
adult


--------------------------------------------------------------------------------

   Domestic
violence -
children


--------------------------------------------------------------------------------

   Domestic
violence
- adults


--------------------------------------------------------------------------------

   Court
ordered
evals


--------------------------------------------------------------------------------

   Expert
witness


--------------------------------------------------------------------------------

   Bi-Lingual


--------------------------------------------------------------------------------

Adult Psychiatrists

                                                                               
    

Child Psychiatrists

                                                                               
    

Other Physicians

                                                                               
    

Physician Assistants & ARNPs

                                                                               
    

Psychologists

                                                                               
    

Masters

                                                                               
    

Social Workers

                                                                               
    

Bachelor Level

                                                                               
    

Associates Level

                                                                               
    

Non-Degreed Techs

                                                                               
    

RN

                                                                               
    

LPN

                                                                               
    

Other positions as applicable

                                                                               
    

Unduplicated Totals

                                                                               
    

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE H

Critical Incidents Summary

 

Incident Type

--------------------------------------------------------------------------------

   # of Events


--------------------------------------------------------------------------------

Enrollee Death – Suicide

    

Enrollee Death – Homicide

    

Enrollee Death – Abuse/Neglect

    

Enrollee Death – other

    

Enrollee Injury or Illness

    

Sexual Battery

    

Medication Errors – acute care

    

Medication Errors – children

    

Enrollee Suicide Attempt

    

Altercations requiring Medical Interventions

    

Enrollee Escape

    

Enrollee Elopement

    

Other reportable incidents

    

Total

    

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE H-1

Critical Incident Individual

 

Enrollee Medicaid ID#:     Date of Incident:     Location of Incident:    
Critical Incident Type:    

Details of Incident:

(Include enrollee’s age, sex, diagnosis, current medication, source of
information, all reported details about the event, action taken by plan or
provider, and any other pertinent information)

   

Follow up planned or required:

(Include information related to any plan or provider protocol that applies to
event.)

    Assigned provider:     Report submitted by:     Date of submission:    

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE I

Allocation of Enrollees

 

NUMBER OF ENROLLEES ASSIGNED TO EACH PROVIDER

 

Month/Year:

--------------------------------------------------------------------------------

 

Medicaid Eligibility
Category

--------------------------------------------------------------------------------

  

Provider Name

--------------------------------------------------------------------------------

  

Provider Name

--------------------------------------------------------------------------------

  

Provider Name

--------------------------------------------------------------------------------

  

Provider Name

--------------------------------------------------------------------------------

Age Group - Children   TANF                     Age Group - Adults   TANF     
               Age Group - Children   FOSTER CARE                     Age Group
– Children   SOBRA CHILDREN                     Age Group – Children   SSI     
               Age Group – Adults   SSI                         Total assigned
to                         Provider                         Percentage of total
                        assigned to Provider                         Total
children in plan                         Total adults in plan                  
 

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE J

Targeted Case Management Caseload

 

Children’s Targeted Case Management

 

     Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Total in Plan


--------------------------------------------------------------------------------

# FTEs

                        

# Enrollees

                        

Average Caseload Size

                        

 

Adult Targeted Case Management

 

     Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Total in Plan


--------------------------------------------------------------------------------

# FTEs

                        

# Enrollees

                        

Average Caseload Size

                        

 

Intensive Team Case Management

 

     Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Provider
Name


--------------------------------------------------------------------------------

   Total in Plan


--------------------------------------------------------------------------------

# FTEs

                        

# Enrollees

                        

Average Caseload Size

                        

 

Case Management of “Mixed” populations (i.e., children & adults)

 

    

Provider

Name

--------------------------------------------------------------------------------

  

Provider

Name

--------------------------------------------------------------------------------

  

Provider

Name

--------------------------------------------------------------------------------

  

Provider

Name

--------------------------------------------------------------------------------

   Total in Plan


--------------------------------------------------------------------------------

#FTEs

                        

# adult Enrollees

                        

# child Enrollees

                        

Average # adults per caseload

                        

 



--------------------------------------------------------------------------------

TABLE K

Behavioral Health Pharmacy Encounter Data (B***YYQ*.txt)

 

Data
Element
Name

--------------------------------------------------------------------------------

   Length


--------------------------------------------------------------------------------

   Data Type


--------------------------------------------------------------------------------

   Start
Column


--------------------------------------------------------------------------------

   End
Column


--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

RECIP_ID

   9    Character    1    9   Medicaid Identification Number of Beneficiary
(first 9 digits; no check digit necessary)

NDC

   11    Character    10    20   National Drug Code Identification Number of the
Dispensed Medication

CLASS

   3    Character    21    23   Therapeutic Class Code (see Behavioral Health
Related Therapeutic Class Code Listing)

QUANT

   8    Numeric    24    31   Quantity of Drug Dispensed

DOS

   10    Character    32    41   Date of Service (mm/dd/ccyy Please include the
“/”)

HMO_ID

   9    Character    42    50   9 digit Medicaid Provider Number of the HMO

RX_NUM

   7    Character    51    57   Prescription Identification Number

DEA

   9    Character    58    66   9 digit DEA Number of Prescriber

LICENSE

   10    Character    67    76   Professional License Number of Prescriber

PHARM_ID

   7    Character    77    83   Dispensing Pharmacy’s 7 Character National
Association of Boards of Pharmacy Number (NABP)

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 



--------------------------------------------------------------------------------

TABLE L

BEHAVIORAL HEALTH RELATED THERAPEUTIC CLASS CODES

 

Class Code

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

J5B

  ADRENERGICS, AROMATIC, NON-CATECHOLAMINE

H7B

  ALPHA-2 RECEPTOR ANTAGONIST ANTIDEPRESSANTS

C0D

  ANTI-ALCOHOLIC PREPARATIONS

H2F

  ANTI-ANXIETY DRUGS

H4B

  ANTICONVULSANTS

H2J

  ANTIDEPRESSANTS O.U.

Z2A

  ANTIHISTAMINES

H2M

  ANTI-MANIA DRUGS

H6B

  ANTIPARKINSONISM DRUGS, ANTICHOLINERGIC

H6A

  ANTIPARKINSONISM DRUGS, OTHER

L3P

  ANTIPRURITICS, TOPICAL

H7R

  ANTIPSYCH, DOPAMINE ANTAG., DIPHENYLBUTYLPIPERIDINES

H7X

  ANTIPSYCHOTICS, ATYP, D2 PARTIAL AGONIST/5HT MIXED

H7U

  ANTIPSYCHOTICS, DOPAMINE & SEROTONIN ANTAGONISTS

H7T

  ANTIPSYCHOTICS, ATYPICAL, DOPAMINE, & SEROTONIN ANTAG

H7P

  ANTIPSYCHOTICS, DOPAMINE ANTAGONISTS, THIOXANTHENES

H7O

  ANTIPSYCHOTICS, DOPAMINE ANTAGONISTS, BUTYROPHENONES

H7S

  ANTIPSYCHOTICS, DOPAMINE ANTAGONST, DIHYDROINDOLONES

H2L

  ANTI-PSYCHOTICS, NON-PHENOTHIAZINES

H2G

  ANTI-PSYCHOTICS, PHENOTHIAZINES

H2D

  BARBITURATES

U6W

  BULK CHEMICALS

H2A

  CENTRAL NERVOUS SYSTEM STIMULANTS

C6M

  FOLIC ACID PREPARATIONS

H2C

  GENERAL ANESTHETICS, INJECTABLE

H7J

  MAOIS - NON-SELECTIVE & IRREVERSIBLE

H2H

  MONOAMINE OXIDASE(MAO) INHIBITORS

H3T

  NARCOTIC ANTAGONISTS

H7D

  NOREPINEPHRINE AND DOPAMINE REUPTAKE INHIB (NDRIS)

S2B

  NSAIDS, CYCLOOXYGENASE INHIBITOR - TYPE

H2E

  SEDATIVE-HYPNOTICS, NON-BARBITURATE

H2S

  SELECTIVE SEROTONIN REUPTAKE INHIBITOR (SSRIS)

H7E

  SEROTONIN-2 ANTAGONIST/REUPTAKE INHIBITORS (SARIS)

H7C

  SEROTONIN-NOREPINEPHRINE REUPTAKE-INHIB (SNRIS)

H7N

  SMOKING DETERRENTS, OTHER

H2X

  TRICYCLIC ANTIDEPRESSANT/BENZODIAZEPINE COMBINATNS

H2W

  TRICYCLIC ANTIDEPRESSANT/PHENOTHIAZINE COMBINATNS

H2U

  TRICYCLIC ANTIDEPRESSANTS & REL. NON-SEL. RU-INHIB

H2V

  TX FOR ATTENTION DEFICIT-HYPERACT(ADHD)/NARCOLEPSY

 



--------------------------------------------------------------------------------

ATTACHMENT VII

APPLICABLE PREPAID MENTAL HEALTH PLAN PROGRAMMATIC AND

ADMINISTRATIVE REQUIREMENTS

 

General Service Requirements

 

A. The prepaid mental health plan provider will provide a full range of mental
health service categories authorized under the state Medicaid plan as follows:

 

Note: Diagnostic codes listed in the Medicaid Community Mental Health Services
Coverage and Limitations Handbook must be covered by the provider. Medicaid
handbooks may be accessed at one of the following web sites:
http://floridamedicaid.consultec-inc.com or http://www.fdhc.state.fl.us

 

  1. Inpatient hospital care for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 293.0 through 298.9, 300 through 301.9, 302.7, 306.51 through
312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9);

 

  2. Outpatient hospital care for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 293 through 298.9, 300 through 301.9, 302.7, 306.51 through
312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9);

 

  3. Psychiatric physician services (for psychiatric specialty codes 42, 43, 44
and ICD-9-CM codes 290 through 290.43, 293.0 through 298.9, 300 through 301.9,
302.7, 306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5,
315.8, and 315.9);

 

  4. Community mental health services (ICD-9-CM codes 290 through 290.43, 293.0
through 298.9, 300 through 301.9, 302.7, 306.51 through 312.4 and 312.81 through
314.9, 315.3, 315.31, 315.5, 315.8, and 315.9);

 

  5. Mental Health Targeted Case Management (Children: W9891; Adults: W9892);
and

 

  6. Mental Health Intensive Targeted Case Management (Adults: W9899).

 

Services available:

 

Services available under the plan must represent a comprehensive range of
appropriate services for both children and adults who experience impairments
ranging from mild to severe and persistent. The agency’s expectations and
requirements related to each of the categories of service are included in the
sections titled Medicaid Service Requirements and Additional Service
Requirements. Medicaid Service Requirements section includes all Medicaid
services required by federal and state law or rule. The Additional Service
Requirements section describes additional service requirements under the prepaid
mental health plan and outlines possible optional services under the plan.

 

Optional services may be available and provided with the savings achieved, and
are defined as additional services that will enhance the services mandated in
the contract. A

 



--------------------------------------------------------------------------------

list of possible optional services is included in the Additional Service
Requirements section as an example of services that may be beneficial for plan
enrollees. Optional services may be provided under the prepaid mental health
plan contract as a downward substitution of care. When a service is intended to
be provided as a downward substitution, the provider must use clinical rationale
for determining the benefit of the service for the enrollee.

 

Covered services must be provided to Medicaid recipients enrolled in the
provider’s prepaid mental health plan as required by each enrolled recipient
without regard to the frequency or cost of services relative to the amount paid
pursuant to the contract.

 

Payment for services will be on a monthly, prepaid capitated basis.

 

Medicaid Service Requirements

 

The Florida Medicaid Program provides a wide range of services/programs for
Medicaid eligible recipients, as prescribed by the Medicaid provider handbooks.
The services described below include those required by federal or state rules
governing the Medicaid program. Services specifically required under the
contract are identified in this section by the word “mandatory”.

 

In no instance may the plan’s service limitations be more restrictive than those
that exist in the Florida Medicaid fee-for-service program, as described below
for each service. The plan is encouraged to exceed these service limits.

 

The provider shall establish “medical necessity” criteria, including admission
criteria, continuing stay criteria, exclusion criteria, and discharge criteria
for all mandatory and optional services. Criteria must be specific to recipient
ages and diagnoses.

 

A. Inpatient Hospital Services – MANDATORY

 

Inpatient hospital psychiatric services are medically necessary mental health
care services provided in a hospital setting. Services may be provided in a
general hospital psychiatric unit or in a specialty hospital. The inpatient care
and treatment services that an individual receives must be under the direction
of a licensed physician with the appropriate Medicaid specialty requirements. A
hospital’s per diem (daily rate) for inpatient mental health hospital care and
treatment covers all services and items furnished during a 24-hour period. The
facilities, supplies, appliances, and equipment furnished by the hospital during
the inpatient stay are included in the per diem as well as the related nursing,
social, and other services furnished by the hospital during the inpatient stay.

 

Inpatient hospital service Medicaid policy requirements are as follows:

 

  1. The provider is at risk for the provision of up to 45 days of hospital
inpatient mental health treatment for each state fiscal year for all adult
enrollees (enrollees 21 years of age or older). The 45-day limit on coverage is
the sum of mental health inpatient days used by an enrollee within a state
fiscal year. After an enrollee reaches their 45-day limit, the provider remains
responsible for mental health physician management while the enrollee is in the
hospital setting.

 



--------------------------------------------------------------------------------

  2. For all child/adolescent enrollees (enrollees under 21 years of age), the
provider shall be responsible for the provision of up to 365 days of mental
health-related hospital inpatient care for each year.

 

  3. For all enrollees, the provider shall pay for inpatient mental
health-related hospital days determined medically necessary by the plan’s
medical director or designee, up to the maximum number of days required under
the contract.

 

  4. If an enrollee is admitted to a hospital for a non-psychiatric diagnosis
and during the same hospitalization transfers to a psychiatric unit or the
treatment of a psychiatric diagnosis, the provider is at risk for the medically
necessary mental health treatment inpatient days up to the maximum number of
days required under the contract.

 

  5. The provider will be responsible to cover the cost of all enrollees’
medically necessary stays resulting from a mental health emergency, until such
time as enrollees can be safely transported to a designated facility.

 

  6. Crisis Stabilization Units may be used as a downward substitution for
inpatient psychiatric hospital care when determined medically appropriate. These
bed days are included toward the 45-day coverage count discussed above in A.1.
They are calculated on a two for one basis. Two CSU days count toward one
inpatient day. Beds funded by the Department of Children and Families, Substance
Abuse and Mental Health (SAMH) cannot be used for Medicaid covered recipients if
there are non-funded clients in need of the beds. If CSU beds are at capacity,
and some of the beds are occupied by Medicaid covered recipients, and a
non-funded client presents in need of services, the Medicaid enrolled recipient
must be transferred to an appropriate facility to allow the admission of the
non-funded client. Therefore, the provider must demonstrate adequate capacity
for inpatient hospital care in anticipation of such transfers.

 

Performance measures for this section include:

 

  •   The number of prepaid mental health plan recipients utilizing CSU beds
each quarter.

 

  •   Any events where a non-funded client is unable to access care at an SAMH
funded facility.

 

B. Outpatient Hospital Services – MANDATORY

 

Outpatient hospital services are medically necessary mental health care services
provided in a hospital setting. The outpatient care and treatment services that
an individual receives must be under the direction of a licensed physician.
Outpatient hospital services are paid at a line item rate for covered outpatient
revenue center codes. Specifically, the provider is at risk for outpatient
revenue center codes:

 

  •   REV 450 - Emergency room

 

  •   REV 513 - Psychiatric clinic

 



--------------------------------------------------------------------------------

  •   REV 901 - Psychiatric electroshock treatment

 

  •   REV 914 - Psychiatric visit/individual therapy

 

  •   REV 918 - Psychiatric/Testing

 

The provider is NOT at risk for outpatient medical supplies such as dressings,
splints, oxygen, drugs and services such as x-rays and laboratory. These
outpatient medical supplies and services are covered under the Medicaid
fee-for-service system. The provider is at risk for outpatient emergency
hospital services related to a mental health condition that falls within the
definition of emergency mental health services. Emergency mental health services
are those services required to meet the needs of an individual who is
experiencing an acute crisis which is at a level of severity that would meet the
requirements for involuntary examination pursuant to Section 394.463, Florida
Statutes, and who, in the absence of a suitable alternative or mental health
medication, would require hospitalization.

 

Outpatient hospital service Medicaid policy requirements are as follows:

 

  1. The provider provides outpatient hospital and emergency mental health
services as medically necessary and appropriate, and without any specified
dollar limitation.

 

  2. The provider designates a facility to provide emergency mental health and
evaluation services to all enrollees on a 24 hours a day, 7 days per week basis.

 

  3. The provider covers the cost of emergency mental health and evaluation
services provided to all enrollees at any non-designated facility when medically
necessary and appropriate until such time as they can be safely transported to a
plan facility.

 

  4. The provider does not require prior authorization of emergency mental
health services by any enrollee but may require post authorization to expedite
plan payment.

 

Performance measures for this section include:

 

  •   Utilization rates and access times for emergency room mental health
care/evaluation services during evenings and weekends.

 

  •   Payment of claims for emergency room mental health care or evaluation
services.

 

C. Physician Services – MANDATORY

 

Physician services are those services rendered by a licensed physician who
possesses the appropriate Medicaid specialty requirements when applicable. A
psychiatrist must be certified as a psychiatrist by the American Board of
Psychiatry and Neurology or the American Osteopathic Board of Neurology and
Psychiatry, or have completed a psychiatry residency accredited by the
Accreditation Council for Graduate Medical Education (ACGME) or the Royal
College of Physicians and Surgeons of Canada. The

 



--------------------------------------------------------------------------------

provider is at risk for the provision of physician services related to a mental
health condition.

 

Physician services include specialty consultations, or consultations for
evaluations. A physician consultation must include an examination and evaluation
of the recipient with information from family member(s) or significant others as
appropriate. The consultation must include written documentation on an exchange
of information with the attending physician and/or MediPass primary care
physician. The components of the evaluation and management procedure code and
diagnosis code must be documented in the recipient’s medical record. A hospital
visit to a recipient in an acute care hospital for a mental health diagnosis
must be documented with a mental health procedure code and mental health
diagnosis code. All procedures with a minimum time requirement must be
documented in the medical record to show the time spent providing the service to
the recipient. The provider must be responsive for requests for consultations
made by the primary care physician who may be out of network or in the MediPass
network.

 

Physicians are required to coordinate medically necessary mental health care
with the primary care physician and other physicians involved with the care of
the recipient. The provider must have a set of protocols that indicate when such
coordination will be required.

 

Performance measures for physician services include:

 

  •   The number of cases in which there is documentation of appropriate
coordination of care.

 

  •   Payment of mental health care claims for physician services specialty
consultations, or consultations for evaluations.

 

D. Community Mental Health Services – MANDATORY

 

Community mental health services include mental health services that are
provided for the maximum reduction of the recipient’s mental health disability
and restoration to the best possible functional level. Community mental health
services can reasonably be expected to improve the recipient’s condition or
prevent further regression so that the services will no longer be needed. The
provider must provide services that are medically necessary and are rendered or
recommended by a physician or psychiatrist and included in a treatment plan.
Medically necessary community mental health services must be provided to persons
of all ages from very young children through the geriatric population. The
provider is encouraged to expand the criteria for some services and base those
upon social necessity rather than strict medical necessity requirements.
Provision of those services very early may reduce the provision of expensive
services later. Services should be age appropriate and sensitive to the
developmental level of the recipient. The term “community mental health
services” is not intended to suggest that the following services must be
provided by state funded “community mental health centers” or to preclude state
funded “community mental health centers” from providing these services.

 

The services must meet the intent of the services covered in the Florida
Medicaid Community Mental Health Services Coverage and Limitations Handbook.
Although the provider can provide flexible services, the service limits and
medical necessity criteria cannot be more restrictive than those in Medicaid
policy as stated in Medicaid handbooks

 



--------------------------------------------------------------------------------

and the PMHP contract. Additionally, the provider may have available additional
services, but must have the core services available as outlined and discussed
below.

 

There are seven basic categories of mental health care services provided under
community mental health. The frequency, duration, and content of the services
should be consistent with the age, developmental level and level of functioning
of the recipient. The provider shall develop clinical care criteria appropriate
for each service to be provided. The following seven categories of mental health
services are required:

 

  1. Treatment planning and review:

 

Treatment planning includes working with the recipient, the natural support
system, and all involved treating providers to develop an individualized plan
for addressing identified clinical needs. A face-to-face interview with the
recipient by a licensed practitioner must be completed during the development of
the plan. The individualized treatment plan should accurately reflect the
presenting problems of the recipient, identified strengths of the recipient,
family, and other natural support systems, and outcome-oriented objectives for
the recipient. The treatment plan shall also include an outcome-oriented
schedule of services that will be provided to meet the recipient’s needs.
Services and service frequency shall be individualized and reflect the needs,
goals, and abilities of each recipient.

 

Treatment plan reviews shall be conducted at appropriate time intervals to
assure that the services being provided are effective and remain appropriate for
addressing individual needs. A review is expected whenever clinically
significant events occur. The provider is expected to use the treatment plan
review process in the utilization management of medically necessary services.

 

  2. Evaluation and testing services:

 

  a. These services include psychological testing (standardized tests) and
evaluations that assess the recipient’s functioning in all areas. Evaluations
completed prior to provision of treatment must include a holistic view of
factors that underlie or may have contributed to the recipient’s need for
services. Evaluations that are completed for diagnostic purposes are included in
this category also. Diagnostic evaluations must be comprehensive and when
completed must be used in the development of an individualized treatment plan.
All evaluations must be appropriate to the age, developmental level and
functioning of the recipient. All evaluations must include a clinical summary
that integrates all the information gathered and identifies recipient’s needs.
The evaluation should prioritize the clinical needs, evaluate the effectiveness
of any prior treatment, and include recommendations for interventions and
services to be provided. All new recipients should receive an evaluation unless
there is sufficient collateral information that a new evaluation would not be
necessary.

 

  b.

Evaluation services, when determined medically necessary must include
psychological testing, bio-psychological evaluations, and in-depth assessments.
Also included in this category is the administration of functional assessments
that are required by the Agency for Health Care

 



--------------------------------------------------------------------------------

 

Administration or the Department of Children and Families or the Florida Mental
Health Institute Independent Evaluation.

 

  3. Treatment services provided by a psychiatrist, psychiatric ARNP, or
physician:

 

  a. These services include medically necessary interventions that require the
skills and expertise of a psychiatrist, psychiatric ARNP, or physician.

 

  b. Medical psychiatric interventions include the prescribing and management of
medications, monitoring side effects associated with prescribed medications,
individual or group medical psychotherapy, psychiatric evaluation (for
diagnostic purposes and for initiating treatment), psychiatric review of
treatment records for diagnostic purposes, and psychiatric consultation with a
recipient’s family or significant others, primary care providers, and other
treatment providers. Clinic visits are also a required service. They include
specimen collections, taking vital signs and administering injections.

 

  c. These services are distinguished from the physician services outlined above
in that they are provided through a community mental health provider.
Psychiatric or physician services must be available at sites where substantial
amounts of community mental health services are provided.

 

  4. Therapy Services:

 

  a. These services include individual or group therapy, which may include
psychotherapy or supportive counseling focused on assisting recipients with the
problems or symptoms identified in an assessment. The focus should be on
identifying and utilizing the strengths of the recipient, family, and other
natural support systems. Therapy services should be geared to the individual
needs of the recipient and should be sensitive to the age, developmental level,
and functional level of the recipient.

 

  b. Family or marital therapy is also included in this category. Examples of
interventions include those that focus on resolution of a life crisis or an
adjustment reaction to an external stressor or developmental challenge. The
provider shall offer recipients a choice of direct service providers, as well as
location, to the extent feasible and appropriate.

 

  5. Rehabilitative services:

 

  a. Rehabilitative services are those services that assist recipients in
functioning within the limits of a disability or disabilities resulting from a
mental illness. Services focus on restoration of a previous level of functioning
or improving the level of functioning. Services must be individualized and
directly related to goals for improving functioning within a major life domain.

 

  b.

The coverage must include social rehabilitation and counseling, and basic living
skills training. Social rehabilitation and counseling includes

 



--------------------------------------------------------------------------------

 

the redevelopment of communication or socialization skills. These services are
directed toward improving the recipient’s level of functioning. Rehabilitative
services also include training that will promote redevelopment or restoration of
skills needed to live independently in the community.

 

  6. Day Treatment Services:

 

  a. Adult day treatment services include therapy, rehabilitation, social
interactions, and other therapeutic services that are designed to redevelop,
maintain, or restore skills that are necessary for individuals to function in
the community. The provider must have an array of available services designed to
meet the individualized needs of the recipient, and which address the following
primary functions:

 

  •   Stabilize symptoms related to a mental health disorder to reduce or
eliminate the need for more intensive levels of care;

 

  •   Provide a level of therapeutic intensity between traditional outpatient
and an inpatient or partial hospital setting;

 

  •   Provide a level of treatment that will assist recipients in transitioning
from an acute care or institutional settings;

 

  •   Assist individuals in redeveloping the skills required to maintain a
living environment, use community resources, and conduct activities of daily
living;

 

  •   Assist individuals in redeveloping or restoring skills that are needed to
increase an individual’s ability to live independently in the community.

 

  b. Children’s day treatment services include therapy, rehabilitation and
social interactions, and other therapeutic services that are designed to
redevelop, maintain, or restore skills that are necessary for children to
function in their community. For children, the approach must take into
consideration their developmental levels and delays in development due to
emotional disorders. If the child is school age, the services must be
coordinated with the school system. All therapeutic day treatment interventions
for children must have a component that addresses caregiver participation and
involvement. Services for all children should be coordinated with home care to
the greatest extent possible. The coverage of day treatment must include an
array of programs with the following functions:

 

  •   Stabilize the symptoms related to a mental health disorder to reduce or
eliminate the need for more intensive levels of care;

 

  •   Provide transitional treatment after an acute episode, admission to an
inpatient program, or discharge from a residential treatment setting;

 



--------------------------------------------------------------------------------

  •   Provide a therapeutic intensity not possible in a traditional outpatient
setting;

 

  •   Assist the child in redeveloping the skills required to conduct activities
of everyday living in the community that are age appropriate.

 

  c. Staff providing adult or children’s day treatment services must have
appropriate training and experience. Licensed professionals must be available to
provide clinical services when necessary.

 

  7. Additional Community Mental Health Services for Children:

 

  a. All of the community mental health services discussed above must be made
available to children when medically necessary. The services described in this
section are two additional core services that must be available to children when
medically necessary. This coverage is mandatory for children with a serious
emotional disturbance. These services may be optional for adults at the
provider’s discretion. These services are intended to maintain the child in the
home and to prevent reliance upon a more intensive, restrictive, and costly
mental health placement. They are also focused on helping the child possess the
physical, emotional, and intellectual skills to live, learn and work in their
own communities. Coverage must include the provision of these services outside
of the traditional office setting. The services must be provided where they are
needed, in the home school or other community sites.

 

  (1) Intensive Therapeutic On-Site Services include the provision of a
professional level therapeutic service that may include the teaching of problem
solving skills, behavioral strategies, normalization activities and other
treatment modalities that are determined to be medically necessary. These
services should be designed to maximize strengths, reduce behavior problems or
functional deficits stemming from the existence of a mental health disorder.

 

  (2) Home and Community Based Rehabilitative Services should be designed for
the restoration, modification, and maintenance of social, personal adjustment
and basic living skills. These services are usually provided by a
paraprofessional and are used to support the therapeutic approach rendered
through the intensive therapeutic on-site service. The services should only be
provided when they are directly related to a mental health disorder.

 

  b.

The Comprehensive Assessment is NOT a covered service at this time. It will be
available through Medicaid fee-for-service and may be considered as a covered
service in the future. The provider is required to review the results of a
completed comprehensive assessment and is responsible for medically necessary
covered services recommended. It is expected that the provider will use the
findings as a basis for the child’s

 



--------------------------------------------------------------------------------

 

treatment plan. For children in foster care, the review of the comprehensive
assessment must be coordinated with the Department of Children and Families
Office of Family Safety or the Department’s contracted Community Based Care
provider.

 

  c. Specialized Therapeutic Foster Care (STFC) is NOT a covered service. The
plan will not be responsible for the provision of room and board or any
psychotherapeutic service covered by Medicaid under the Specialized Therapeutic
Foster Care Program. The plan is responsible for inpatient psychiatric services,
outpatient psychiatric hospital services, emergency mental health services, and
psychiatric physician services.

 

The provider is also responsible for Medicaid services, if necessary, that would
be reimbursable, except for the daily per diem for each level of care, under the
Medicaid fee-for-service system. These services include the following:

 

  •   Intensive Therapeutic On-Site Services

 

  •   Home and Community-Based Rehabilitative Services

 

  •   Day Treatment Services

 

  •   Psychiatric services by a psychiatrist when these services are required
more than once per month.

 

  •   Treatment planning

 

  d. Children receiving Behavioral Health Care Overlay Services (BHOS) are NOT
covered in the prepaid mental health program. Any Medicaid allowable mental
health services for these children may be reimbursed on a fee-for-service basis.
Youths in residential treatment centers will also not be covered by the prepaid
mental health program. Placement will be coordinated with the appropriate
District Case Review Committee. Any allowable Medicaid services will be provided
on a fee-for-service basis. Children admitted to a facility that provides
Medicaid Behavioral Health Care Overlay Services will be disenrolled from the
plan and then covered under Medicaid fee-for-service for mental health services.
The Medicaid contract manager or designee will be responsible for the
disenrollment process. The Department of Children and Families, Department of
Juvenile Justice, residential providers, and/or the assigned Mental Health
Targeted Case Management providers will be responsible for notifying Medicaid of
all admissions and discharges. A specific agreement regarding the disenrollment
and re-enrollment process will be developed between the agency, residential
providers, and the departments.

 

The provider shall establish “Medical Necessity” criteria, including admission
criteria, continuing stay criteria, and discharge criteria for all mandatory and
optional services. Criteria must be specific to recipient ages and diagnoses.

 



--------------------------------------------------------------------------------

Performance measures for community mental health services are:

 

  •   The number of days spent in the community (not in inpatient hospitals,
detention, or correctional facilities).

 

  •   Improvement in individual functioning.

 

E. Assertive Community Treatment (ACT) is NOT a covered service. If a recipient
enrolled in the prepaid mental health plan is designated eligible by the
Department of Children and Families, Substance Abuse, and Mental Health Program
Office to be served within an Assertive Community Treatment Team, the department
will be responsible for notifying the PMHP Contract Manager or designee to
disenroll the recipient from the plan. A specific agreement regarding the
disenrollment and re-enrollment process will be developed between the agency,
the provider, and the department.

 

F. Mental Health Targeted Case Management – MANDATORY

 

The provider must provide targeted case management services to children with
serious emotional disturbances and adults with a severe mental illness as
defined below. The provider shall meet the intent of the services as outlined
below and in the Medicaid Mental Health Targeted Case Management Coverage and
Limitations Handbook.

 

  1. Target Population

 

The provider shall set criteria and clinical guidelines for case management
services. Service limits and criteria developed cannot be more restrictive than
those in Medicaid policy and as stated below.

 

  a. The provider must have case management services available to children who
have a serious emotional disturbance as defined as: a child with a defined
mental disorder; a level of functioning which requires two or more coordinated
mental health services to be able to live in the community; and be at imminent
risk of out of home mental health treatment placement.

 

  b. The provider must also have case management services available for adults
who:

 

  (1) Are awaiting admission to a long-term mental health institution or
residential treatment facility; or

 

  (2) Have been discharged from a long-term mental health institution or
residential treatment facility.

 

Case management services shall be available to all recipients within the
principles and guidelines described as follows:

 

  •   Recipients who require numerous services from different providers and also
require advocacy and coordination to implement or access services are
appropriate for case management services;

 



--------------------------------------------------------------------------------

  •   Recipients who would be unable to access or maintain consistent care
within the service delivery system without case management services are
appropriate for the service;

 

  •   Recipients who do not possess the strengths, skills, or support system to
allow them to access or coordinate services are appropriate for case management
services;

 

  •   Recipients without the skills or knowledge necessary to access services
may benefit from case management. Case management provides support in gaining
skills and knowledge needed to access services and enhances the recipient’s
level of independence.

 

The provider will not be required to seek approval from the Department of
Children and Families, District Substance Abuse and Mental Health Program Office
for client eligibility or mental health targeted case management agency or
individual provider certification. The staffing requirements for case management
services are listed within the Minimum Access and Network Standards section.

 

  2. Required Services

 

  a. Mental Health Targeted Case Management services include working with the
recipient and the recipient’s natural support system to develop and promote a
needs assessment-based service plan. The service plan reflects the services or
supports needed to meet the needs identified in an individualized assessment of
the following areas: education or employment, physical health, mental health,
substance abuse, social skills, independent living skills, and support system
status. The approach used should identify and utilize the strengths, abilities,
cultural characteristics, and informal supports of the recipient, family, and
other natural support systems. Targeted case managers focus on overcoming
barriers by collaborating and coordinating with other service providers and the
recipient to assist in the attainment of service plan goals. The targeted case
manager takes the lead in both coordinating services/treatment and assessing the
effectiveness of services provided.

 

  b. When targeted case management recipients enrolled in the prepaid mental
health plan are hospitalized in an acute care setting, state mental hospital, or
are incarcerated in a forensic or corrections facility, the provider shall
maintain contact with the individual and shall participate actively in the
discharge planning processes and assist recipients in corrections facilities
with immediate access to care upon return to the community.

 

  c.

Case managers are responsible for coordination and collaboration with the
Department of Children and Families, or the community based care provider
contracted with the department, for services provided to children who are in the
care or custody of the state. The provider shall make reasonable efforts to
assure that prepaid mental health plan recipients who are in the care or custody
of the state and who receive mental health targeted case management services
have all services

 



--------------------------------------------------------------------------------

 

covered by the plan integrated with the case plans developed by the department.
This integration shall reflect active collaboration with the department.

 

  d. Case managers are also responsible for coordination and collaboration with
the parents or guardians of children who receive mental health targeted case
management services. The provider shall make reasonable efforts to assure that
case managers include the parents or guardians of prepaid mental health plan
children in the process of providing targeted case management services.
Integration of the parent’s input and involvement with the case manager and
other providers shall be reflected in clinical record documentation and
monitored through the agency’s quality of care monitoring activities.

 

  3. Provider Requirements for Case Management

 

The provider must have a case management program, including clinical guidelines
and protocol, that addresses the issues below:

 

  a. Caseloads must be set to achieve the desired results. Size limitations must
clearly state the ratio of recipients to each individual case manager. The
limits shall be specified for children and adults, with a description of the
clinical rationale for determining each limitation. If the provider permits
“mixed” caseloads, i.e., children and adults, a separate limitation is expected
along with the rationale for the determination.

 

  b. A system must be in place to manage caseloads when positions become vacant.

 

  c. The modality of service provision, and the location that services will be
provided must be described.

 

  d. Case management protocol and clinical practice guidelines, which outline
the expected frequency, duration and intensity of the service, must be
available.

 

  e. Clinical guidelines must address issues related to recovery and self-care,
including services that will assist recipients in gaining independence from the
mental health and case management system.

 

The case management program shall have services available based on the
individual needs of the recipients receiving the service. The service should
reflect a flexible system that allows movement within a continuum of care that
addresses the changing needs and abilities of recipients.

 

Performance measures for this service are:

 

  •   Evidence of access to needed services.

 

  •   Evidence that services were appropriate to the needs of the individual.

 

  •   Days that the individual remained in the community.

 



--------------------------------------------------------------------------------

G. Intensive Case Management – MANDATORY

 

This service is intended to provide intensive team case management to highly
recidivistic adults who have a severe and persistent mental illness. The service
is intended to help recipients remain in the community and avoid institutional
care. Clinical care criteria for this level of case management shall address the
same elements required above, as well as expanded elements related to access and
24-hour coverage as described below. Additionally, the intensive case management
team composition shall be expanded to include members of the team especially
selected to assist with the special needs of this population. The provider shall
include this in the description of how this service will be provided.

 

The provider shall provide this service for all prepaid mental health plan
enrollees for whom the service is determined to be medically necessary.

 

Intensive case management provides services through the use of a team of case
managers. The team can be expanded to include other specialists that are
qualified to address identified needs of the recipients receiving the service.
This level of care for case management is the most intensive and serves
individuals with the most severe and disabling mental conditions. Services are
frequent and intense with a focus on assisting the individual with attaining the
skills and supports needed to gain independent living skills. Intensive case
management services are provided primarily in the recipient’s residence and
include community-based interventions.

 

The provider shall provide this service in the least restrictive setting with
the goal of improving the client’s level of functioning, and providing ample
opportunities for rehabilitation, recovery, and self-sufficiency. Intensive
targeted case management services shall be accessible 24 hours per day, 7 days
per week. The provider shall demonstrate adequate capacity to provide this
service for the targeted population within the guidelines outlined.

 

Intensive case management teams shall provide the same coordination and case
management services for recipients admitted to inpatient facilities, state
mental hospitals, and forensic or corrections facilities as those listed above
for mental health targeted case management services.

 

The following performance measures shall be addressed in the provision of
intensive case management:

 

  •   Average number of days spent in the community by all prepaid mental health
plan recipients receiving intensive case management services.

 

  •   Number of prepaid mental health plan recipients admitted to the state
mental hospital.

 



--------------------------------------------------------------------------------

Additional Service Requirements

 

In addition to the above requirements, the provider shall also adhere to the
requirements specified below.

 

A. Community Treatment of Patients Discharged from State Mental Hospitals -
MANDATORY

 

The provider shall provide medically necessary mental health services to
enrollees who have been discharged from any Florida state mental hospital. The
plan of care should be directed at encouraging the enrollees to achieve a high
quality of life while living in the community in the least restrictive
environment and reducing the likelihood that these enrollees will be readmitted
to a state mental hospital. Recipients who were enrolled in the plan prior to
admission to the state mental hospital must be followed by the plan during their
stay, and a mental health targeted case manager must attend and participate in
discharge planning activities at the facility. Targeted case managers are
responsible for working with the enrollee prior to discharge from the state
facility to assure that benefits are reinstated as soon as possible once the
enrollee returns to the community. The provider must develop a cooperative
agreement with the hospital to enable the provider to anticipate recipients who
were plan enrollees prior to admission who will be soon discharged from the
institution. The cooperative agreement must address arrangements for persons who
are to be discharged but for whom re-enrollment may not take effect immediately.
All enrollees who have previously received services at the state mental
hospital, must receive close follow-up and care. All recipients who were prepaid
mental health plan enrollees prior to admission and Medicaid eligible recipients
who are likely to enroll in the plan upon return to the community must receive a
community mental health service within 24 hours of discharge from the state
facility.

 

Performance measures for this section include:

 

  •   The amount of time between discharge from the state mental hospital and
first date of service received from the provider.

 

B. Community Services for Recipients involved with the Corrections System -
MANDATORY

 

The provider shall provide medically necessary community-based services for plan
enrollees who have corrections involvement as follows:

 

  1. Establish a linkage to pre-booking sites for assessment, screening or
diversion related to mental health services;

 

  2. Provide immediate access (within 24 hours of release) for psychiatric
services upon release from a jail, prison, juvenile detention facility, or other
corrections facility to assure that prescribed medications are available for all
prepaid mental health plan enrollees.

 

  3. Establish a linkage to post-booking sites for discharge planning and
assuring that prior plan enrollees receive necessary services upon release from
the facility.

 



--------------------------------------------------------------------------------

Plan enrollees must be linked to services and receive routine care within seven
days from the date they are released.

 

  4. Provide outreach to homeless and other populations of plan enrollees at
risk of corrections involvement, as well as those plan enrollees currently
involved in this system, to assure that services are accessible and provided
when necessary. This activity should be oriented toward preventative measures to
assess mental health needs and provide services that can potentially prevent the
need for future inpatient services or possible deeper involvement in the
forensic or corrections system.

 

  5. The provider must develop a cooperative agreement with corrections
facilities to enable the provider to anticipate recipients who were plan
enrollees prior to incarceration who will be released from these institutions.
The cooperative agreement must address arrangements for persons who are to be
released, but for whom re-enrollment may not take effect immediately. All
recipients who were prepaid mental health plan enrollees prior to incarceration
and Medicaid eligible recipients who are likely to enroll in the plan upon
return to the community must receive a community mental health service within 24
hours of discharge from the corrections facility.

 

Performance measures for this section include:

 

  •   Access time for plan enrollees released from a corrections facility.

 

  •   The number of mental health assessments completed for plan enrollees at
the pre-booking site.

 

  •   The number of enrollees who have discharge planning services provided at
the post-booking site prior to release from a corrections facility.

 

C. Treatment and Coordination of Care for Recipients with Medically Complex
Conditions - MANDATORY

 

The provider shall ensure that there are appropriate treatment resources
available to address the treatment of complex conditions that reflect both
mental health and physical health involvement. The following conditions must be
addressed:

 

  •   Mental health disorders due to or involving a general medical condition,
specifically ICD-9-CM Diagnoses 293.0 through 294.1, 294.9, 307.89, and 310.1.

 

  •   Eating disorders – ICD-9-CM Diagnoses 307.1, 307.50, 307.51, and 307.52.

 

The provider shall provide medically necessary mental health services to
enrollees who exhibit the above diagnoses and shall develop a plan of care that
includes all appropriate collateral providers necessary to address the complex
medical issues involved. Clinical care criteria shall address modalities of
treatment that are effective for each diagnosis. The provider’s provider network
must include appropriate treatment resources necessary for effective treatment
of each diagnosis within the required access time periods.

 



--------------------------------------------------------------------------------

Performance measures for this section include:

 

  •   Evidence of access to needed services.

 

  •   Evidence that services are appropriate to the needs of the individual and
that the diagnosis was effectively addressed.

 

  •   The number of treatment plans that indicate involvement of all appropriate
collateral providers addressing complex medical issues.

 

D. Monitoring of Enrollees admitted to Children’s Residential Treatment (Levels
I - IV) Programs – MANDATORY

 

  1. The provider shall maintain contact with children who are disenrolled from
the plan due to placement in a residential treatment facility. The provider
shall participate in discharge planning, assist the recipient and their
caregiver to locate community-based services, and notify Medicaid when the
recipient is discharged from the facility. The prepaid mental health plan
contract manager or designee shall re-enroll the recipient in the plan upon
notification of discharge into the community.

 

  2. Children placed in the above residential facilities will be disenrolled
from the plan and then covered under Medicaid fee-for-service for mental health
services. The Medicaid contract manager or designee will be responsible for the
disenrollment process. The Department of Children and Families, community based
care provider (when applicable), Department of Juvenile Justice, residential
providers, and/or the assigned Mental Health Targeted Case Management providers
will be responsible for notifying Medicaid of all admissions and discharges. A
specific agreement regarding the disenrollment and re-enrollment process will be
developed between the agency, residential providers, and the departments.

 

E. Coordination of Children’s Services – MANDATORY

 

  1. General Principles

 

  a. The delivery and coordination of children’s mental health services shall be
provided for all children who are within a high-risk population and experiencing
serious emotional disturbances. These children include those involved in the SED
classes through the school system and those who exhibit the symptoms and
behaviors of an emotional disturbance but are not receiving SED services through
the school.

 

  b. Services for all children shall be delivered within a strengths-based,
culturally competent service design. The service design shall recognize and
ensure the participation of family, significant others, informal support
systems, school personnel, and any state entities or other service providers
involved in the child’s life.

 

  c.

The provider shall assure provision of medically necessary services to all
children enrolled in the plan within seven calendar days of receipt of

 



--------------------------------------------------------------------------------

 

the request for services. A log shall be maintained which records all calls or
written requests received and the action taken related to each request. The date
of the first service provided, along with the type of service and provider shall
be part of the log. The services shall be of sufficient intensity and continuity
to provide a realistic opportunity for progress. Services must be provided
within the least restrictive and most normal environment that is clinically
appropriate for the needs of the child and family.

 

  d. For all children receiving services under the plan, the provider shall work
with the parents, guardians, or other responsible parties to monitor the results
of services and determine whether progress is occurring. Active monitoring of
the child’s status shall occur to detect potential risk situations and emerging
needs or problems.

 

  e. When the court mandates a parental mental health assessment, and the parent
is a plan enrollee, the provider must complete an assessment of the parent’s
mental health status and the effects on the child. Time frames for completion of
this service shall be determined by the mandates issued by the courts.

 

  2. Department of Children and Families

 

  a. Children’s mental health services should be developed and coordinated to
augment any local system of care for high-risk populations served by the
Department of Children and Families, community based care providers, or by the
Department of Juvenile Justice. (e.g. Medicaid eligible children in delinquency
programs, shelters, and other in-reach initiatives in schools and housing
projects). The provider must develop a cooperative agreement with the Department
of Children and Families or the community based care lead agency contracted to
provide child protection services, and the Department of Juvenile Justice for
coordination of care for enrolled children served within these systems or care.

 

  b. The provider must develop a service approach for children’s mental health
services that is designed to support the state’s goals to achieve safety and
permanency for children in the child protection system. All children enrolled in
the plan who are in the state’s care or custody and who have mental health needs
shall have mental health services provided that are supportive of the
department’s case plan for the child.

 

  c. The provider will be available to participate in the development of the
department’s case plan for the child. Mental health treatment plans shall be
consistent with the child and family’s permanency goals, promote safety and
address enhanced functioning for the child and family (if family members are
also enrollees). The provider shall invite the Family Services Counselor or the
foster parents to participate in the treatment planning and service delivery
process. If reunification is the goal, and with the department’s concurrence,
the provider must involve the parents in the treatment planning and
implementation.

 



--------------------------------------------------------------------------------

  d. The provider shall provide mental health-related court-ordered evaluation
and expert witness testimony required for children who are prepaid mental health
plan enrollees. The provider must provide these services in a way that is
responsive to the needs and requirements of the department and judicial system.

 

  e. The provider shall collaborate with Family Services Counselors when
providing services for children in care and custody of the department and
participate in the protocol established for compliance with Senate Bill 682 and
Chapter 39, Florida Statutes. The provider will coordinate care with family
service counselors related to children being admitted to residential treatment
facilities.

 

  f. The provider must be available, if requested, to participate in all
department case review staff meetings, school staff meetings, or other related
meetings that pertain to the anticipated needs of the child or the provision of
services for which the plan is responsible.

 

  g. Services provided to persons served by the Department of Children and
Families, Family Safety Program related to child protective services, foster
care, adoptions and special education services should be designed in an
interactive familial manner. Such services should be provided in a conjoint
manner with outcome goals oriented to family safety and protection of persons at
risk of neglect or abuse.

 

  3. Targeted Case Management

 

Children in the care or custody of the state who need mental health targeted
case management services, as defined in the provider’s approved clinical
protocols, shall receive mental health case management from the provider. These
children will not be transferred to the new Medicaid Child Welfare Targeted Case
Management program. The provider must develop a cooperative agreement with the
Department of Children and Families or their provider of community based
services, to address how to minimize duplication of case management services and
to promote the establishment of one case manager for the child and family
whenever possible.

 

  4. Community Based Care Programs

 

If the community in which the provider will operate has a community based care
program contracted by the Department of Children and Families for the provision
of children’s protective services, the provider must determine how the prepaid
mental health services will be rendered to recipients served by the community
based care program. The provider must develop, during the implementation phase
of the contract, or upon notification that the department has contracted with a
provider, a cooperative agreement between the provider and the community based
care program. Medicaid and the Department of Children and Families must approve
the agreement. The provider must be prepared to provide services in a
collaborative manner in each county covered by the plan.

 



--------------------------------------------------------------------------------

Performance measures for this section will include:

 

  •   The number of court ordered evaluations completed within court mandated
time frames for prepaid mental health plan enrolled recipients in the care or
custody of the state.

 

  •   The extent to which mental health treatment plans are supportive of the
department’s case plans for prepaid mental health plan children who are in the
state child protection system.

 

  •   Stakeholder satisfaction survey results related to services provided.
Surveys shall be distributed in each county covered by the plan.

 

F. Psychiatric Evaluations for Enrollees Applying for Nursing Home Admission -
MANDATORY

 

The provider shall, upon request from the Substance Abuse and Mental Health
District Offices, promptly arrange for and authorize psychiatric evaluations for
enrollees applying for admission to a nursing facility pursuant to OBRA 1987,
and who, on the basis of a screening conducted by Comprehensive Assessment and
Review for Long Term Care (CARES) workers, are thought to need mental health
treatment. The examination shall be adequate to determine the need for
“specialized treatment” under the Act. Evaluations must be completed within five
working days from the time the request from the DCF SAMH Program Office is
received. State regulations have been interpreted by the state to permit any of
the mental health professionals listed in section 394.455, F.S., to make the
observations preparatory to the evaluation, although a psychiatrist must sign
such evaluations. The provider will not be responsible for annual resident
reviews or for providing services as a result of a Preadmission Screening
Assessment Annual Resident Review (PASSAR) evaluation.

 

Performance measures for this section include:

 

  •   The number of enrollees who receive a psychiatric evaluation within
required time frames prior to admission to a nursing facility.

 

G. Opportunities for Recovery and Reintegration – MANDATORY

 

The provider shall offer a supportive element within the network for adults
experiencing a serious mental illness. This element shall focus on aspects of
recovery and reintegration into the community upon completion of active
treatment. The support provided shall encourage and empower individuals to
provide ongoing support and assistance for other individuals with similar mental
health disorders.

 

Within this component, the provider shall develop protocol for supporting
consumer driven activities and providing assistance as determined appropriate by
recipients. This protocol may include professional involvement in an advisory or
assistance capacity or it may limit the provider’s involvement to strictly
administrative functions. Administrative functions for this purpose may include,
but are not limited to: providing facility space for

 



--------------------------------------------------------------------------------

meetings; providing supplies or materials for activities; and providing
professional staff for educational presentations.

 

It is expected that the provider will include consumer advocates and recipients
who are most likely to benefit from consumer-driven activities in the
development of protocol. Periodic focus groups should be held to access
information related to consumer satisfaction and to identify services that are
perceived as inadequate or missing.

 

The provider must be knowledgeable about the local WAGES initiative and is
responsible for medically necessary mental health services, which will assist
the individual in finding and maintaining employment.

 

H. Assessment and Treatment of Mental Health Residents Who Reside in Assisted
Living Facilities (ALF) that hold a Limited Mental Health License

 

The provider must develop and implement a plan to ensure compliance with Section
394.4574, Florida Statutes, related to services provided to residents of
licensed assisted living facilities that hold a limited mental health license.
The provider must ensure that appropriate assessment services are provided to
plan enrollees and that medically necessary mental health care services are
available to all members who reside in this type of setting.

 

I. Optional Services

 

The provider is encouraged to provide additional services that will enhance the
plan’s covered services for recipients. To the degree possible, the provider
should use existing community resources. Below is a list of possible optional
services that could be provided with the savings achieved or as downward
substitutions. This list is not intended to be all-inclusive and the provider is
encouraged to use creativity in developing new and innovative services to expand
the array of services and meet the needs of recipients.

 

  1. Respite Care Services

 

  2. Prevention Services in the Community

 

  3. Supportive Living Services

 

  4. Supported Employment Services

 

  5. Foster Homes for Adults

 

  6. Parental Education Programs

 

  7. Drop In Centers and other consumer operated programs (beyond the elements
provided under the Opportunities for Recovery and Reintegration component)

 

  8. Intensive Therapeutic On-Site Services for Adults

 

  9. Home and Community Based Rehabilitation Services for Adults

 

  10. Any other new and innovative interventions or services designed to benefit
Prepaid Mental Health Plan enrollees

 



--------------------------------------------------------------------------------

J. Community Coordination and Collaboration

 

The provider must be or become a vital part of the community services and
support system. They must actively participate with and support community
programs and coalitions that promote school readiness, that assist persons to
return to work and provide for prevention programs. The provider must have
linkages with numerous community programs that will assist enrollees in
obtaining housing, economic assistance and other supports.

 

Minimum Access and Network Standards

 

The provider shall also adhere to the following minimum standards:

 

A. Access standards

 

  1. The provider shall make available and accessible facilities, service sites,
and personnel sufficient to provide the covered services (specifically
non-hospital outpatient, emergency, and assessment services) throughout the
geographic area, within thirty minutes typical travel time by public or private
transportation of all enrolled recipients. (The typical travel time standard
does not apply to waiting time for public transportation – it applies only to
actual time in transit.)

 

  2. The maximum amount of time between an enrollee’s request for mental health
services and the first point of service shall be as follows (except when
otherwise noted in specific sections of this document):

 

  a. For EMERGENCY mental health services, service shall be immediate.

 

  b. For persons initially perceived to need emergency mental health services,
but upon assessment do not meet the criteria for emergency care, they are deemed
to require URGENT crisis support, and services must be provided within
twenty-three hours.

 

  c. For ROUTINE outpatient intake, an assessment shall be offered within seven
calendar days. Follow-up services shall be offered within fourteen calendar days
after the assessment.

 

Requests for psychiatric medications and medication appointments shall be
treated as a request for emergency services when a member is without necessary
prescribed medications. Requests for appointments due to reports of non-emergent
allergic reactions or serious side effects shall be treated as an urgent request
for services. Routine medication appointments, such as for prescription
renewals, shall be scheduled in a manner to avoid disruption in availability of
necessary prescribed medications. Requests for medication appointments can be
made by the member, the member’s responsible party, other mental health
treatment providers, or persons coordinating care for the purpose of jail
diversion or aftercare.

 



--------------------------------------------------------------------------------

  3. The provider shall operate, as part of its crisis support/emergency
services, a 24-hour a day, 7 days a week, crisis emergency hot line to be
available to all enrollees.

 

  4. The provider shall provide a designated emergency service facility per
county to ensure unrestricted access to emergency care on a 24 hours a day, 7
days a week basis. Such designated emergency service facility shall have 24
hours a day, 7 days a week, registered nurse coverage and on-call coverage by a
mental health professional, as defined in, Chapter 394, Part I, F.S.

 

B. Minimum staffing standards:

 

The provider must maintain credentialing files for all direct service staff
members. The files must document the education, experience, prior training and
ongoing in-service training for each staff member or individual provider. If the
services are provided through a subcontract with another member of the network,
the provider must ensure that the network provider properly maintains personnel
and credentialing files. Minimum staffing standards shall be as follows, and
failure to adhere to these staffing standards, or the staffing standards
indicated in the winning proposal, whichever are greater, may result in
termination of the contract (if the provider’s “staff” person does not fill one
of the “key staff” positions, the staff person shall be a subcontractor).
Minimum staffing standards shall be as follows:

 

  1. The provider’s staff shall include at least one board certified adult
psychiatrist, or one who meets all education and training criteria for board
certification, to be available within thirty minutes typical travel time of all
enrolled recipients.

 

  2. The provider’s staff shall include at least one board certified child
psychiatrist, or one who meets all education and training criteria for board
certification, to be available within thirty minutes typical travel time of all
enrolled recipients.

 

  3. The provider’s outpatient staff shall include at least one FTE direct
service mental health provider per 1,500 prepaid members. The agency expects the
provider’s staffing pattern for direct service providers to reflect the ethnic
and racial composition of the community.

 

  a. The provider’s array of direct service mental health treatment providers
for adults and children must include providers on staff or under contract that
are licensed or eligible for licensure, and demonstrate two years of clinical
experience in the following specialty areas or with the following populations:

 

  (1) Adoption;

 

  (2) Child protection or foster care;

 

  (3) Dual diagnosis (mental illness and substance abuse);

 

  (4) Dual diagnosis (mental illness and developmental disability);

 

  (5) Developmental Disabilities;

 



--------------------------------------------------------------------------------

  (6) Behavior analysis;

 

  (7) Behavior management and alternative therapies for children;

 

  (8) Separation and loss;

 

  (9) Victims and perpetrators of sexual abuse (children and adults);

 

  (10) Victims and perpetrators of physical abuse (children and adults);

 

  (11) Victims of domestic violence and violent crimes (children and adults);

 

  (12) Court ordered mental health evaluations including assessment of parental
mental health issues and parental competency as it relates to mental health; and

 

  (13) Expert witness testimony.

 

Additionally, all direct service providers and mental health targeted case
managers serving the children’s population must be certified by the department
to administer the CFARS (or other rating scale required by the department or
agency).

 

Mental health targeted case managers shall not be counted as direct service
mental health treatment providers.

 

  b. The provider shall provide staff with the education and training for each
service provided.

 

  c. The provider shall provide staff appropriately trained and experienced to
provide psychological testing.

 

  d. The provider shall provide staff appropriately trained and experienced to
provide rehabilitation and support services to persons with a severe and
persistent mental illness.

 

  4. For case management services, the provider shall provide staff that meet
the following minimum requirements:

 

  a. Have a baccalaureate degree from an accredited university, with major
course work in the areas of psychology, social work, health education or a
related human service field and if working with children, have a minimum of
one-year full time experience or equivalent working with the target population.
Prior experience is not required if working with the adult population; or

 

  b.

Have a baccalaureate degree from an accredited university and if working with
children, have at least three years full time or equivalent experience working
with the target population. If working with adults,

 



--------------------------------------------------------------------------------

 

the case manager must have two years of experience. (Note: case managers who
were certified by the department prior to July 1, 1999, who do not meet the
degree requirements, may provide case management services if they meet the other
requirements; and

 

  c. Have completed a training program within six (6) months of employment. The
training program must be prior approved by AHCA. The training must include a
review of the local resources and a thorough presentation of the applicable
state and federal statutes and promote the knowledge, skills, and competency of
all case managers through the presentation of key core elements relevant to the
target population. The case manager must also be able to demonstrate an
understanding of the provider’s case management policy and procedures.

 

  5. Case management supervision must be provided by a person who has a master’s
degree in a human services field and three years of professional full time
experience serving this target population or a person with a bachelor’s degree
and five years of full time or equivalent case management experience. For
supervising case managers who work only with adults, two years of full time
experience is required. The supervisors must have had the approved provider’s
training in case management or have documentation that they have prior
equivalent training.

 

  6. The provider shall have access to no less than one fully accredited
psychiatric community hospital bed per 2,000 prepaid members, as appropriate for
both children and adults. Specialty psychiatric hospital beds may be used to
count toward this requirement when psychiatric community hospital beds are not
available within a particular community. Additionally, the provider shall have
access to sufficient numbers of accredited hospital beds on a medical/surgical
unit to meet the need for medical detoxification treatment.

 

  7. The provider’s facilities must be licensed, as required by law and rule,
accessible to the handicapped, in compliance with federal Americans with
Disabilities Act guidelines, and have adequate space, supplies, good sanitation,
and fire, safety, and disaster preparedness and recovery procedures in
operation.

 

Performance measures for this section include:

 

  •   Staffing requirements, accessibility requirements, and licensure
requirements shall be monitored through contract compliance and quality of care
monitoring protocol.

 

  •   AHCA PMHP contract manager or designee(s) shall collaborate with the
department in determining compliance with all licensure or certifications
required through the department and the agency.

 

C. The provider shall be a receiving facility as defined in Chapter 394, Part I,
F.S., in Escambia, Okaloosa, Santa Rosa, and Walton counties, or have access
through contract to at least one receiving facility in Escambia, Okaloosa, Santa
Rosa, and Walton counties.

 



--------------------------------------------------------------------------------

  1. If a public receiving facility is a provider under this plan, it shall
insure that no state general revenue funds appropriated pursuant to the Florida
Mental Health Act (Chapter 394, F.S.) or related matching funds, will be used to
provide inpatient psychiatric care or crisis stabilization unit care to plan
enrollees, within Medicaid inpatient service limitations.

 

The receiving facility available under the prepaid plan shall complete the
involuntary examination within 72 hours of the client’s original presentation at
a receiving facility.

 

Managed Care Advisory Group

 

There will be an advisory group for the plan that convenes quarterly and reports
to the agency on advocacy and programmatic concerns. The local advisory group is
responsible for providing technical and policy advice to the agency regarding
the plan’s provision of services. The local advisory group does not have access
to enrollee clinical records.

 

The role of the local advisory group is to report to the agency, information
related to practical and real events that occur related to the activities of
Medicaid mental health managed care plans. Concerns about services, program
changes, quality of care, difficulties, advocacy issues, and reports about
positive outcomes are presented by members of the advisory group and are
addressed by the agency as part of the ongoing monitoring of the PMHP and HMO
contracts. The agency presents information about actions taken related to issues
presented by the group. If the group determines that it is appropriate, the
advisory group members also vote to present their issues to the agency in
writing.

 

The group may request information to be presented at each meeting that will keep
the group up-to-date regarding the contract and activities of each plan. Minutes
of the meetings are kept and distributed to all members and attendees. The
voting membership of the group is updated periodically. This is a public meeting
and may be attended by anyone in the community.

 

The local advisory group is coordinated by agency area staff (who are not part
of the voting membership) and consists of providers, consumer representatives,
advocacy groups, and other relevant groups as identified by the agency, which
represent the counties within the service area. Such relevant groups include the
Agency’s Medicaid Office, including MediPass representatives; SAMH and Family
Safety representatives; representatives from any community based care providers
contracted with the department; the Florida Drop-In Center Association; the
Human Rights Advocacy Committee; the Alliance for the Mentally Ill; the Florida
Consumer Action Council; and the Substance Abuse and Mental Health Planning
Council. In addition, the provider provides representation to the local advisory
group. The advisory group elects a chairperson and vice-chairperson from the
voting membership, who facilitates the meetings and prepares any written
correspondence on behalf of the group.

 

The provider’s responsibility related to the advisory group is as follows:

 

  •   Assure representation at all scheduled meetings;

 

  •   Provide information requested by advisory group members;

 



--------------------------------------------------------------------------------

  •   Follow up on identified issues of concern related to the provision of
services or administration of the plan; and

 

  •   Share pertinent information about quality improvement findings and
outreach activities with the group.

 

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

 